EXHIBIT 10.7
 
SECURITIES PURCHASE AGREEMENT
 
SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of April 23, 2010, by
and among KaChing KaChing, Inc., a Delaware corporation, with principal offices
located at 9029 South Pecos Road, Suite 2800, Henderson, Nevada 89074 (the
“Company”), and the investors listed on the Schedule of Buyers attached hereto
(each, a “Buyer” and, collectively, the “Buyers”). Capitalized terms used and
not defined elsewhere in this Agreement have the respective meanings assigned to
such terms in the Appendix hereto.
 
WHEREAS:
 
A.           The Company and the Buyers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933,
as amended (the “1933 Act”); and
 
B.           The Buyers, severally and not jointly, desire to purchase from the
Company, and the Company wishes to sell to the Buyers, upon the terms and
conditions stated in this Agreement, (i) secured senior notes, in the form
attached as Exhibit A, in an original aggregate principal amount of $1,255,875
on the Closing Date (such notes, together with any promissory notes or other
securities issued in exchange or substitution therefor or replacement thereof,
and as any of the same may be amended, supplemented, restated or modified and in
effect from time to time, the “Notes”) and (ii) five-year warrants, in the form
attached as Exhibit B  , exercisable for an original aggregate amount of
3,333,334 shares of Common Stock at an initial exercise price of $0.30 per share
(such warrants, together with any other warrants or other securities issued in
exchange or substitution therefore or replacement thereof, and as any of the
same may be amended, supplemented, restated or modified and in effect from time
to time, the “Warrants”);
 
C.           Contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement, in the form attached as Exhibit C (as the same may be amended,
supplemented, restated or modified and in effect from time to time, the
“Registration Rights Agreement”), pursuant to which the Company agrees to
provide certain registration rights under the 1933 Act, with respect to the
Conversion Shares (as defined in Section 1(e) below) and Warrant Shares (as
defined in Section 1(e) below);
 
D.           Contemporaneously with the Closing (as defined in Section 1(a),
below), the Company and its Subsidiaries will execute and deliver a Security
Agreement, in the form attached as Exhibit D (as the same may be amended,
supplemented, restated or modified and in effect from time to time, the
“Security Agreement”), in favor of the Buyers, pursuant to which the Company and
its Subsidiaries will agree to provide the Collateral Agent (as defined in the
Security Agreement), as agent for the Buyers, with a security interest in
substantially all of the assets of the Company and its Subsidiaries;
 
E.           Contemporaneously with the Closing, the Company and each of its
Subsidiaries will execute and deliver one or more fully executed Deposit Account
Control Agreements, substantially in the form attached as Exhibit E (the
“Account Control Agreements”), pursuant to which the Company and each of its
Subsidiaries that maintain bank, brokerage or other similar accounts will agree
to provide the Collateral Agent with “control” of such accounts;
 
 
1

--------------------------------------------------------------------------------

 
 
F.           Contemporaneously with the Closing, each of the Company’s
Subsidiaries will execute and deliver a Guaranty, in the form attached hereto as
Exhibit F (as the same may be amended, supplemented, restated or modified and in
effect from time to time, the “Subsidiary Guaranty”), pursuant to which the
Subsidiaries will agree to guaranty certain obligations of the Company.
 
G.           Contemporaneously with the Closing, each of Beyond Commerce, Inc.,
Lilinthgow Holdings, LLC, Big Rose LLC, Mark V. Noffke and Robert J. McNulty
(each a “Shareholder Guarantor” and together, the “Shareholder Guarantors”) will
execute and deliver a Guaranty, in the form attached hereto as Exhibit G (each a
“Shareholder Guaranty” and together, the “Shareholder Guaranties”), pursuant to
which the Shareholder Guarantors will agree, jointly and severally, to guaranty
certain obligations of the Company (the guaranties under the Shareholder
Guaranties, including any such guaranties added after the Closing, being
referred to herein as the “Guaranties”);
 
H.           Contemporaneously with the Closing, the Company and each of its
Subsidiaries that directly owns capital stock or other equity interests of any
other Subsidiary will each execute and deliver a Company and Subsidiary Pledge
Agreement, substantially in the form attached as Exhibit H (each, a “Company and
Subsidiary Pledge Agreement”), pursuant to which the Company and each such
Subsidiary will agree to pledge all of the capital stock or other equity
interests in the Subsidiaries that it directly owns to the Buyers as collateral
for the Notes.
 
I.           Contemporaneously with the Closing, each Shareholder Guarantor will
execute and deliver a Shareholder Pledge Agreement, substantially in the form
attached as Exhibit I (each, a “Shareholder Pledge Agreement” and, together with
the Company and Subsidiary Pledge Agreement, the “Pledge Agreements”), pursuant
to which each Shareholder Guarantor will agree to pledge all of the capital
stock or other equity interests in the Company and the Subsidiaries that he
directly owns to the Buyers as collateral for the Notes.
 
NOW THEREFORE, the Company and each of the Buyers, severally and not jointly,
hereby agree as follows:
 
1. PURCHASE AND SALE OF NOTES AND WARRANTS.
 
a. Purchase and Sale of Notes and Warrants.  Subject to the satisfaction (or
waiver) of the conditions set forth in Sections 7 and 8 below, the Company shall
issue and sell to each Buyer, and each Buyer severally agrees to purchase from
the Company (the “Closing”), (i) the Notes in the respective principal amounts
set forth opposite such Buyer’s name on the Schedule of Buyers and (ii) the
Warrants exercisable for an aggregate number of Warrant Shares set forth
opposite such Buyer’s name on the Schedule of Buyers.  The aggregate purchase
price (the “Purchase Price”) for the Notes and the Warrants purchased by each
Buyer shall be the product of (i) $1,255,875, multiplied by (ii) the quotient of
(A) the principal amount of the Notes purchased by such Buyer as set forth
opposite such Buyer’s name on the Schedule of Buyers, divided by (B) $1,255,875
(such quotient, such Buyer’s “Allocation Percentage”)) (representing an
aggregate purchase price of $1,255,875 for the aggregate original principal
amount of $1,255,875 of Notes and the Warrants to be purchased by the Buyers at
the Closing).
 
 
2

--------------------------------------------------------------------------------

 
 
b. Closing Date.  The date and time of the closing of the purchase and sale of
the Notes and Warrants (the “Closing Date”) shall be 10:00 a.m., New York City
time, on the first Business Day following the date of this Agreement, subject to
the satisfaction (or waiver) of all of the conditions to the Closing set forth
in Sections 7 and 8 (or such later or earlier date as is mutually agreed to by
the Company and the Buyers).  The Closing shall occur at the offices of Haynes
and Boone, LLP, 1221 Avenue of the Americas, 26th Floor, New York, New York,
10020, or at such other place as the Company and the Buyers may collectively
designate in writing.
 
c. Form of Payment and Delivery.  On the Closing Date, (i) each Buyer shall pay
such Buyer’s Allocation Percentage of the Purchase Price to the Company for the
Notes and Warrants to be issued and sold to such Buyer on the Closing Date, by
(A) wire transfer of immediately available funds in accordance with the
Company’s written wire instructions or (B) cancellation or conversion of any
prior indebtedness of the Company owed to a Buyer (a “Debt Conversion”), and
(ii) the Company shall deliver to each Buyer (x) a Note (or Notes in the
principal amounts as such Buyer shall request) representing the original
principal amount of the Notes that such Buyer is purchasing hereunder on the
Closing Date, in each case duly executed on behalf of the Company and registered
in the name of such Buyer or its designee and (y) a Warrant (or Warrants
exercisable for any number of Warrant Shares as such Buyer shall request) to
purchase the aggregate number of Warrant Shares set forth opposite such Buyer’s
name on the Schedule of Buyers, in each case duly executed on behalf of the
Company and registered in the name of such Buyer or its designee; provided,
however, that no Warrants shall be issued to any Buyers with respect to any
portion of their Purchase Price paid through a Debt Conversion.
 
d. Currency; Interest.  All payments to a Buyer under this Agreement or any of
the other Transaction Documents shall be made in lawful money of the
United States of America, by wire transfer of immediately available funds to
such accounts as such Buyer may from time to time designate by written notice in
accordance with Section 10(f) of this Agreement.  All references herein and in
each of the other Transaction Documents to “dollars” or “$” shall mean the
lawful money of the United States of America.  Any amounts payable pursuant to
this Agreement that are not paid when due shall bear interest at the rate equal
to the lesser of (i) 2.0% per month, prorated for partial months, and (ii) the
highest lawful interest rate.
 
e. Conversion Shares / Warrant Shares. The Company has authorized and has
reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of its authorized but
unissued shares of Common Stock equal to one hundred twenty percent (120%) of
the aggregate number of shares of Common Stock to effect the conversion of the
Notes and any interest accrued and outstanding thereon and exercise of the
Warrants as of the Closing Date. Any shares of Common Stock issuable upon
conversion of the Notes and any interest accrued and outstanding on the Notes
are herein referred to as the “Conversion Shares”. Any shares of Common Stock
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares”. The Notes, the Warrants, the Conversion
Shares and the Warrant Shares are sometimes collectively referred to herein as
the “Securities”.
 
 
3

--------------------------------------------------------------------------------

 
 
2. BUYER’S REPRESENTATIONS AND WARRANTIES.
 
Each Buyer represents and warrants, as of the date of this Agreement and the
Closing Date, with respect to only itself, that:
 
a. Investment Purpose.  Such Buyer is acquiring the Securities for such Buyer’s
own account and not with a view towards, or for resale in connection with, the
public sale or distribution thereof, except pursuant to sales registered under,
or exempted from the registration requirements of, the 1933 Act; provided,
however, that by making the representations herein, such Buyer does not agree to
hold any of the Securities for any minimum or other specific term and reserves
the right to dispose of the Securities at any time in accordance with or
pursuant to a registration statement or an exemption under the 1933 Act.
 
b. Accredited Investor Status.  Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.
 
c. Reliance on Exemptions.  Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of the Securities Laws and that the Company is relying in part upon
the truth and accuracy of, and such Buyer’s compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
such Buyer set forth herein in order to determine the availability of such
exemptions and the eligibility of such Buyer to acquire the Securities.
 
d. Information.  Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities that have been
requested by such Buyer.  Such Buyer and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  Neither such
inquiries nor any other due diligence investigations conducted by such Buyer or
its advisors, if any, or its representatives shall modify, amend or affect such
Buyer’s right to rely on the Company’s representations and warranties contained
in Sections 3 and 10(l) below or contained in any of the other Transaction
Documents.  Such Buyer understands that its investment in the Securities
involves a high degree of risk.  Such Buyer has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.
 
e. No Governmental Review.  Such Buyer understands that no Governmental Entity
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of an investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
 
 
4

--------------------------------------------------------------------------------

 
 
f. Transfer or Resale.  Such Buyer understands that, except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any other Securities Laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, in a generally acceptable form, to the effect that the
Securities to be sold, assigned or transferred may be sold, assigned or
transferred pursuant to an exemption from such registration, or (C) such Buyer
provides the Company with reasonable assurance that the Securities can be sold,
assigned or transferred pursuant to Rule 144 promulgated under the 1933 Act, as
amended (or a successor rule thereto) (“Rule 144”); (ii) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144, and further, if Rule 144 is not applicable, any resale of the
Securities under circumstances in which the seller (or the Person through whom
the sale is made) may be deemed to be an underwriter (as that term is defined in
the 1933 Act) may require compliance with some other exemption under the 1933
Act or any other Securities Laws; and (iii) except as set forth in the
Registration Rights Agreement, neither the Company nor any other person is under
any obligation to register the Securities under the 1933 Act or any other
Securities Laws.  Notwithstanding the foregoing provisions of this paragraph,
the Securities may be pledged in connection with a bona fide margin account or
other loan or financing arrangement secured by the Securities.
 
g. Legends.  Such Buyer understands that, except as set forth below, the
certificates or other instruments representing the Notes and the Warrants and,
until such time as the resale of the Warrant Shares and the Conversion Shares
has been registered under the 1933 Act, the stock certificates representing the
Warrant Shares and the Conversion Shares (the “Share Certificates”) shall bear a
restrictive legend in the following form (the “1933 Act Legend”) (and a
stop-transfer order may be placed against transfer of such Share Certificates):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE FORM, THAT
REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR APPLICABLE STATE SECURITIES LAWS
OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.
 
The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities, if (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale transaction, such holder provides the Company with an opinion of counsel,
in a generally acceptable form, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the 1933 Act,
(iii) such holder provides the Company with reasonable assurances that the
Securities can be sold without the requirement to be in compliance with
Rule 144(c)(1) promulgated under the 1933 Act (or a successor rule thereto) and
otherwise without restriction or limitation pursuant to Rule 144 promulgated
under the 1933 Act (or a successor rule thereto) or (iv) such holder provides
the Company reasonable assurances that the Securities have been or are being
sold pursuant to Rule 144.
 
 
5

--------------------------------------------------------------------------------

 
 
h. Authorization; Enforcement; Validity.  Such Buyer is a validly existing
corporation, partnership, limited liability company or other entity and has the
requisite corporate, partnership, limited liability or other organizational
power and authority to purchase the Securities pursuant to this Agreement.  This
Agreement and the Registration Rights Agreement have been duly and validly
authorized, executed and delivered on behalf of such Buyer and are valid and
binding agreements of such Buyer enforceable against such Buyer in accordance
with their respective terms.  The Security Agreement and each of the other
agreements entered into by such Buyer in connection with the transactions
contemplated hereby and thereby as of the Closing will have been duly and
validly authorized, executed and delivered on behalf of such Buyer as of the
Closing and will be valid and binding agreements of such Buyer, enforceable
against such Buyer in accordance with their respective terms.
 
i. Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.
 
j. No Other Agreements.  As of the Closing Date, such Buyer has not, directly or
indirectly, made any agreements with the Company relating to the terms or
conditions of the transactions contemplated by the Transaction Documents except
as set forth in the Transaction Documents.
 
3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.
 
The Company represents and warrants, as of the date of this Agreement and on the
Closing Date, to each Buyer, that:
 
a. Organization and Qualification; Subsidiaries.  The Company was formed on
April 12, 2005.  Set forth in Schedule 3(a) is a true and correct list of the
Company’s Subsidiaries and the jurisdiction in which each is organized or
incorporated, together with their respective jurisdictions of organization and
the percentage of the outstanding capital stock or other equity interests of
each such entity that is held by the Company or any of its Subsidiaries.  Other
than with respect to the entities listed on Schedule 3(a), the Company does not
directly or indirectly own any security or beneficial ownership interest, in any
other Person (including through joint venture or partnership agreements) or have
any interest in any other Person.  Each of the Company and its Subsidiaries is a
corporation, limited liability company, partnership or other entity and is duly
organized or formed and validly existing in good standing under the laws of the
jurisdiction in which it is incorporated or organized and has the requisite
corporate, partnership, limited liability company or other organizational power
and authority to own its properties and to carry on its business as now being
conducted and as proposed to be conducted by the Company and its
Subsidiaries.  Each of the Company and its Subsidiaries is duly qualified to do
business and is in good standing in every jurisdiction in which its ownership or
lease of property or the nature of the business conducted or proposed to be
conducted by the Company and its Subsidiaries will make such qualification
necessary,  except to the extent that the failure to be so qualified or be in
good standing could not have and could not be, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.  Except as set forth
in Schedule 3(a), the Company holds all right, title and interest in and to 100%
of the capital stock, equity or similar interests of each of its Subsidiaries,
in each case, free and clear of any Liens, including any restriction on the use,
voting, transfer, receipt of income or other exercise of any attributes of free
and clear ownership by a current holder, and no such Subsidiary owns capital
stock or holds an equity or similar interest in any other Person. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.
 
 
6

--------------------------------------------------------------------------------

 
 
b. Authorization; Enforcement; Validity.  Each of the Company and each of its
Subsidiaries has the requisite corporate or limited liability company power and
authority to enter into and perform its obligations under this Agreement and
each of the other Transaction Documents to which such Person is a party and to
issue the Securities in accordance with the terms hereof and thereof.  The
execution and delivery of the Transaction Documents by the Company and each of
its Subsidiaries and the consummation by the Company and each of its
Subsidiaries of the transactions contemplated hereby and thereby, including the
issuance of the Notes, the Guaranties, the Warrants, the Warrant Shares and the
Conversion Shares, have been duly authorized by the respective boards of
directors, members, managers, trustees, stockholders, other equityholders or
holders of beneficial interests, as applicable, of the Company and each of its
Subsidiaries and no further consent or authorization is required by the Company,
any of its Subsidiaries or any of their respective boards of directors, members,
managers, trustees, stockholders, other equityholders or holders of beneficial
interests, as applicable.  This Agreement and the other Transaction Documents
dated of even date herewith have been duly executed and delivered by the Company
and each of its Subsidiaries that is a party thereto, and constitute the valid
and binding obligations of the Company and each of its Subsidiaries, enforceable
against the Company and each of its Subsidiaries in accordance with their
respective terms.  As of the Closing, the Transaction Documents dated after the
date of this Agreement and on or prior to the Closing Date shall have been duly
executed and delivered by the Company and each of its Subsidiaries that is a
party thereto and shall constitute the valid and binding obligations of the
Company and each of its Subsidiaries, enforceable against the Company and each
of its Subsidiaries in accordance with their respective terms, except as may be
limited by bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting creditors’ rights generally and general principles of equity.
 
c. Capitalization.  The authorized Capital Stock of the Company consists of:
 
(i) 25,000,000 shares of Preferred Stock, of which none are issued and
outstanding;
 
(ii) 500,000,000 shares of Common Stock, of which:
 
(A) 51,133,333 shares are issued and outstanding;
 
(B) 3,500,000 shares are reserved for issuance pursuant to the Company’s stock
option, restricted stock and employee stock purchase plans described on Schedule
3(c)(ii)(B) (the “Equity Plans”); there are no shares currently issuable
pursuant to outstanding awards under the Equity Plans; and
 
(C) 21,705,686 shares are reserved for issuance pursuant to outstanding
warrants.
 
 
7

--------------------------------------------------------------------------------

 
 
Except as described in the foregoing provisions of this Section 3(c), no shares
of Common Stock or Preferred Stock are reserved for issuance under any plan,
agreement or arrangement and there are no shares of Capital Stock, Options,
Convertible Securities or other equity securities of the Company authorized,
issued or outstanding.  All of the outstanding and issuable shares of Capital
Stock have been, or upon issuance will be, validly issued and are, or upon
issuance will be, fully paid and nonassessable.
 
Except as set forth on Schedule 3(c):
 
(1) no shares of the Capital Stock of the Company or any of its Subsidiaries are
subject to preemptive rights or any other similar rights or any Liens suffered
or permitted by the Company or any of its Subsidiaries;
 
(2) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into or exercisable for, any shares of Capital Stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares of Capital Stock of the Company or any of its
Subsidiaries or options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into or exercisable for, any shares of Capital Stock of the Company
or any of its Subsidiaries;
 
(3) there are no agreements or arrangements under which the Company or any of
its Subsidiaries is obligated to register the sale of any of their securities
under the 1933 Act;
 
(4) there are no outstanding securities or instruments of the Company or any of
its Subsidiaries that contain any redemption or similar provisions, and there
are no contracts, commitments, understandings or arrangements by which the
Company or any of its Subsidiaries is or may become bound to redeem a security
of the Company or any of its Subsidiaries, and there are no other stockholder
agreements or similar agreements to which the Company, any of its Subsidiaries
or, to the Company’s Knowledge, any holder of the Company’s Capital Stock is a
party;
 
(5) there are no securities or instruments containing anti-dilution or similar
provisions that will or may be triggered by the issuance of the Securities;
 
(6) the Company does not have any stock appreciation rights or “phantom stock”
plans or agreements or any similar plan or agreement; and
 
(7) to the Company’s Knowledge, no officer or director of the Company or
beneficial owner of any of the Company’s outstanding Common Stock has pledged
Common Stock in connection with a margin account or other loan secured by such
Common Stock.
 
 
8

--------------------------------------------------------------------------------

 
 
The Company has furnished to each Buyer true and correct copies of:


(W)           the Company’s Certificate of Incorporation, as amended and in
effect (the “Certificate of Incorporation”);


(X)           the Company’s Bylaws, as amended and in effect (the “Bylaws”);


(Y)           the organizational documents of each of the Company’s
Subsidiaries, as amended and in effect; and


(Z)           all documents and instruments containing the terms of all
securities, if any, that, directly or indirectly, are convertible into, or
exercisable or exchangeable for, Common Stock, and the material rights of the
holders thereof in respect thereto.


d. Issuance of Securities.  The Notes and Warrants are duly authorized and, upon
issuance in accordance with the terms of this Agreement, shall be free from all
taxes and Liens with respect to the issuance thereof and entitled to the rights
set forth therein.  The Warrant Shares and Conversion Shares are duly authorized
and, upon issuance in accordance with the terms of the Warrants and the Notes,
respectively, will be validly issued, fully paid and nonassessable and free from
taxes and Liens with respect to the issuance thereof, with the holders being
entitled to all rights accorded to a holder of Common Stock.  The issuance by
the Company of the Securities is exempt from registration under the 1933 Act and
any other applicable Securities Laws.
 
e. No Conflicts.  The execution and delivery of this Agreement and the other
Transaction Documents by the Company and each of its Subsidiaries, the
performance by the Company and each of its Subsidiaries of its obligations
hereunder and thereunder and the consummation by the Company and each of its
Subsidiaries of the transactions contemplated hereby and thereby (including the
reservation for issuance and the issuance of the Conversion Shares and Warrant
Shares) will not:
 
(i) result in a violation of the certificate or articles of incorporation,
certificate or articles of organization, bylaws, operating agreement,
partnership agreement or any other governing documents, as applicable, of the
Company or any of its Subsidiaries;
 
(ii) conflict with, or constitute a breach or default (or an event which, with
the giving of notice or passage of time or both, constitutes or would constitute
a breach or default) under, or give to others any right of termination,
amendment, acceleration or cancellation of, or other remedy with respect to, any
agreement, indenture or instrument to which the Company or any of is
Subsidiaries is a party; or
 
 
9

--------------------------------------------------------------------------------

 
 
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including Securities Laws and the rules and regulations, if any, of the
Principal Market) applicable to the Company or any of its Subsidiaries or by
which any property or asset of any such Person is bound or affected.
 
Neither the Company nor any of its Subsidiaries is in violation of any term of
its certificate or articles of incorporation, certificate or articles of
organization, bylaws, operating agreement, partnership agreement or any other
governing document, as applicable.  Neither the Company nor any of its
Subsidiaries is or has been in violation of any term of or in default under (or
with the giving of notice or passage of time or both would be in violation of or
default under) any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any Law applicable to the Company or
its Subsidiaries, except where such violation or default could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
result in the acceleration of any Indebtedness or other obligation.  The
business of the Company and its Subsidiaries has not been and is not being
conducted, in violation of any Law of any Governmental Entity except as could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Except for the filings and listings expressly contemplated by
the Registration Rights Agreement, the filing of instruments to perfect security
interests and as set forth in Schedule 3(e), neither the Company nor any of its
Subsidiaries is, has been, or will be required to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
Governmental Entity in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents in accordance
with the terms hereof or thereof.  All consents, authorizations, orders, filings
and registrations that the Company or any of its Subsidiaries is or has been
required to obtain as described in the preceding sentence have been obtained or
effected on or prior to the date of this Agreement and prior to the date of the
effectiveness of such requirement.
 
f. SEC Documents; Financial Statements.
 
(i) The Company’s draft Current Report on Form 8-K, a copy of which is attached
hereto as Exhibit J (the “Super 8-K”), complies, and upon its filing with the
SEC, will comply, in all material respects with the requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the SEC promulgated thereunder and other federal, state and
local laws, rules and regulations applicable to the Super 8-K, and the Super 8-K
does not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The financial statements of the Company included in the Super
8-K comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC or other
applicable rules and regulations with respect thereto. Such financial statements
have been prepared in accordance with generally accepted accounting principles
(“GAAP”) applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial position of the Company and its
Subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments).
 
 
10

--------------------------------------------------------------------------------

 
 
(ii) None of the Company, its Subsidiaries and their respective officers,
directors and Affiliates or, to the Company’s Knowledge, any stockholder of the
Company has provided any information to any Buyer, including information
referred to in Section 2(d), that, considered in the aggregate, contains any
untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they are or were made, not misleading.  Except as set
forth in Schedule 3(f)(ii), none of the Company, its Subsidiaries and their
respective officers, directors, employees or agents has provided any Buyer with
any material, nonpublic information.
 
(iii) The accounting firm that has expressed its opinion with respect to the
consolidated financial statements included in the Super 8-K (the “Audit
Opinion”) is independent of the Company pursuant to the standards set forth in
Rule 2-01 of Regulation S-X promulgated by the SEC and such firm was otherwise
qualified to render the Audit Opinion under applicable Securities Laws.
 
(iv) There is no transaction, arrangement or other relationship between the
Company and an unconsolidated or other off-balance-sheet entity that is required
to be disclosed by the Company in the Super 8-K that has not been so disclosed
in the Super 8-K.
 
(v) The Company is not a “shell company” (as defined in Rule 12b-2 under the
1934 Act).
 
g. Sarbanes-Oxley Compliance; Internal Accounting Controls; Disclosure Controls
and Procedures; Books and Records.
 
(i) The Company and its Subsidiaries are in all material respects in compliance
with the applicable provisions of the Sarbanes-Oxley Act of 2002, as amended,
and the rules and regulations thereunder (collectively, “Sarbanes-Oxley”).
 
(ii) Neither the Company nor any of its Subsidiaries nor any director, officer
or employee, of the Company or any of its Subsidiaries has received or otherwise
had or obtained Knowledge of any complaint, allegation, assertion or claim,
whether written or oral, regarding the accounting or auditing practices,
procedures, methodologies or methods of the Company or any of its Subsidiaries
or its internal accounting controls, including any complaint, allegation,
assertion or claim that the Company or any of its Subsidiaries has engaged in
questionable accounting or auditing practices.
 
(iii) No attorney representing the Company or any of its Subsidiaries, whether
or not employed by the Company or any of its Subsidiaries, has reported evidence
of a material violation of Securities Laws, breach of fiduciary duty or similar
violation by the Company or any of its Subsidiaries or any of their respective
officers, directors, employees or agents to their respective boards of directors
or any committee thereof or pursuant to Section 307 of Sarbanes-Oxley.
 
(iv) The Company has, and has caused each of its Subsidiaries to, at all times,
keep books, records and accounts with respect to all of such Person’s business
activities, in accordance with sound accounting practices and GAAP consistently
applied.  The Company and each of its Subsidiaries maintains a system of
internal accounting controls sufficient to provide reasonable assurance that (A)
transactions are executed in accordance with management’s general or specific
authorizations, (B) transactions are recorded as necessary to permit preparation
of financial statements in conformity with generally accepted accounting
principles and to maintain asset and liability accountability, (C) access to
assets or incurrence of liability is permitted only in accordance with
management’s general or specific authorization and (D) the recorded
accountability for assets and liabilities is compared with the existing assets
and liabilities at reasonable intervals and appropriate action is taken with
respect to any differences.
 
 
11

--------------------------------------------------------------------------------

 
 
(v) The Company maintains disclosure controls and procedures required by
Rule 13a-15 or Rule 15d-15 under the 1934 Act; such disclosure controls and
procedures are effective to ensure that the information required to be disclosed
by the Company in the reports that it files with or submits to the SEC (A) is
recorded, processed, summarized and reported accurately within the time periods
specified in the SEC’s rules and forms and (B) is accumulated and communicated
to the Company’s management, including its principal executive officer and
principal financial officer, as appropriate to allow timely decisions regarding
required disclosure.
 
(vi) The Company maintains internal control over financial reporting required by
Rule 13a-14 or Rule 15d-14 under the 1934 Act; such internal control over
financial reporting is, and has at all times been, effective and does not
contain, and has not contained, any material weaknesses.
 
h. Absence of Certain Changes.  Since December 31, 2009, neither the Company nor
any of its Subsidiaries has taken any steps, and neither the Company nor any of
its Subsidiaries currently expects to take any steps to seek protection pursuant
to any bankruptcy law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that the creditors of such Person intend to
initiate involuntary bankruptcy proceedings or any knowledge of any fact that
would reasonably lead a creditor to do so.  Neither the Company nor any of its
Subsidiaries is as of the date this representation is made, nor after giving
effect to the transactions contemplated hereby or by any of the other
Transaction Documents will be, Insolvent.  Since December 31, 2009, neither the
Company nor any of its Subsidiaries has declared or paid any dividends or sold
any assets outside of the ordinary course of business.  Since December 31, 2009,
neither the Company nor any of its Subsidiaries has had any capital expenditures
outside the ordinary course of its business.
 
i. Absence of Litigation.  Except as set forth on Schedule 3(i), (i) there has
at no time been any action, suit, proceeding, inquiry or investigation
(“Litigation”) before or by any court, public board, Governmental Entity,
self-regulatory organization or body pending or, to the Company’s Knowledge,
threatened against or affecting the Company or any of its Subsidiaries, and (ii)
to the Company’s Knowledge, no director or officer of the Company or any of its
Subsidiaries has been involved in securities-related Litigation during the past
five years.  No Litigation disclosed on Schedule 3(i) has, has had or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
 
 
12

--------------------------------------------------------------------------------

 
 
j. Full Disclosure; No Undisclosed Events, Liabilities, Developments or
Circumstances.  Since December 31, 2009 (the “Balance Sheet Date”), there has
been no Material Adverse Effect and no circumstances exist that, in the
aggregate, could reasonably be expected to be, cause or have a Material Adverse
Effect.  Except (A) as and to the extent disclosed or reserved against on the
Company’s most recent audited balance sheet, (B) as incurred since the date
thereof in the ordinary course of business consistent with past practice, (C) as
incurred at the Closing Date under the Notes and the other Transaction
Documents, or (D) as set forth on Schedule 3(j), neither the Company, nor any of
its Subsidiaries has any material liabilities or obligations of any nature,
whether fixed or unfixed, known or unknown, secured or unsecured, absolute,
accrued, contingent or otherwise and whether due or to become due.  No
representation or warranty or other statement made by the Company or any
Subsidiary in this Agreement or any of the other Transaction Documents, the
Schedules hereto or any certificate or instrument delivered pursuant to this
Agreement contains any untrue statement or omits to state a material fact
necessary to make any such statement, in light of the circumstances in which it
was made, not misleading.
 
k. Acknowledgment Regarding Buyers’ Purchase of Notes and Warrants.  The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of an
arm’s length purchaser with respect to the Company in connection with this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby.  The Company further acknowledges that no Buyer is acting as
a financial advisor or fiduciary of any party to this Agreement or any of the
other Transaction Documents (or in any similar capacity) with respect to this
Agreement and the other Transaction Documents and the transactions contemplated
hereby and thereby, and any advice given by any Buyer or any of its
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to such
Buyer’s purchase of the Securities. The Company further represents to each Buyer
that the decision of the Company and each of its Subsidiaries to enter into the
Transaction Documents has been based solely on the independent evaluation by
such Person and its representatives.
 
l. No General Solicitation.  Except as set forth in Schedule 3(l), neither the
Company nor any of its Affiliates, nor any Person acting on the behalf of any of
the foregoing, has engaged or will engage in any form of general solicitation or
general advertising (within the meaning of Regulation D under the 1933 Act),
including advertisements, articles, notices, or other communications published
in any newspaper, magazine or similar media or broadcast over radio, television
or internet or any seminar or meeting whose attendees have been invited by
general solicitation or general advertising, in connection with the offer or
sale of the Securities.
 
m. No Integrated Offering.  Neither the Company nor any of its Affiliates, nor
any Person acting on the behalf of any of the foregoing, has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
purchase any security, under circumstances that would require registration of
any of the Securities under the 1933 Act or cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the 1933 Act, the stockholder approval requirements of the Principal Market (as
defined in Section 3(t)), or any other regulatory or self-regulatory authority,
nor will the Company or any of its Affiliates or any Person acting on behalf of
any of the foregoing take any action or steps that would require registration of
the issuance of any of the Securities under the 1933 Act or cause the offering
of the Securities to be integrated with other offerings for purposes of the 1933
Act, the stockholder approval requirements of the Principal Market (as defined
in Section 3(t)), or any other regulatory or self-regulatory authority.
 
 
13

--------------------------------------------------------------------------------

 
 
n. [Reserved.]
 
o. Employee Relations.  Neither the Company nor any of its Subsidiaries is
involved in any labor union dispute nor, to the Knowledge of the Company, is any
such dispute threatened.  None of the employees of either the Company or any of
its Subsidiaries is or has been a member of a union that relates, or following
the Closing will relate, to such employee’s relationship with the Company and
neither the Company nor any of its Subsidiaries is or following the Closing will
be, a party to a collective bargaining agreement.  No executive officer (as
defined in Rule 3b-7 under the 1934 Act), nor any other individual whose
termination would be required to be disclosed on a Current Report on Form 8-K,
has notified the Company that such individual intends to leave the Company or
otherwise terminate such individual’s employment with the Company.  Schedule
3(o) lists each individual who will be employed by the Company as of the Closing
Date.  Such individuals constitute all of the employees necessary to conduct the
Company’s business as presently conducted and proposed to be conducted (as
described to the Buyers prior to the date hereof).  No such individual is, has
been, or is now expected to be, in violation of any material term of any
employment contract, confidentiality, disclosure or proprietary information
agreement or non-competition agreement, or any other contract or agreement or
any restrictive covenant, and the employment of each such individual does not,
has not and will not subject the Company or any of its Subsidiaries to any
liability with respect to any of the foregoing matters.  The Company and each of
its Subsidiaries is, and has at all times been, in compliance with all Laws
relating to employment and employment practices, terms and conditions of
employment and wages and hours.  The Company and each of its Subsidiaries is,
and has at all times been, in compliance with all Laws relating to employee
benefits and employee benefit plans (as such terms are defined in ERISA).
 
p. Intellectual Property Rights.  The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trademark
applications and registrations, trade names, service marks, service mark
registrations, service names, patents, patent rights, patent applications,
copyrights (whether or not registered), inventions, licenses, approvals,
governmental authorizations, trade secrets and other intellectual property
rights (collectively, “Intellectual Property”) necessary to conduct their
respective businesses as conducted as of the date this representation is
made.  Except as set forth in Schedule 3(p), (i) none of the rights of the
Company or any of its Subsidiaries in its Intellectual Property have expired or
terminated, or are expected to expire or terminate within five years from the
date of this Agreement, except to the extent such termination would not and
could not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect, (ii) there has been no infringement by the Company or
any of its Subsidiaries or any of the Company’s or any of its Subsidiaries’
licensors or licensees of any Intellectual Property rights of others, (iii)
there has been no infringement by any third parties of any Intellectual Property
owned or licensed by the Company or any of its Subsidiaries, or of any
development of similar or identical trade secrets or technical information by
others, (iv) there is no claim, action or proceeding against or being threatened
against, the Company, any of its Subsidiaries or any of their respective
licensors regarding their Intellectual Property or infringement of other
Intellectual Property rights and there is no claim, action or proceeding against
or being threatened against the Company, any of its Subsidiaries or any of their
respective licensors regarding their Intellectual Property or infringement of
other Intellectual Property rights, (v) there are no facts or circumstances that
could reasonably be expected to give rise to any of the foregoing, (vi) there is
no patent or patent application which contains claims that interfere with the
issued or pending claims of any of the Intellectual Property owned or licensed
by the Company or any of its Subsidiaries, and (vii) none of the technology
employed by the Company or any of its Subsidiaries has been obtained or is being
used by the Company or any of its Subsidiaries in violation of any material
contractual obligation binding on the Company or any of its Subsidiaries or is
being used by any of the officers, directors or employees of the Company or of
its Subsidiaries on behalf of the Company or any of its Subsidiaries in
violation of the rights of any Person or Persons.  The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and the value of all of their material Intellectual Property.
 
 
14

--------------------------------------------------------------------------------

 
 
q. Environmental Laws.  Each of the Company and its Subsidiaries (i) is, and has
at all times been, in compliance with any and all, and has not violated any,
Environmental Laws, (ii) has no, and has never had any, liability for failure to
comply with any Environmental Law, (iii) has received all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
its business as presently conducted, and (iv) is in com­pliance with all terms
and conditions of any such permit, license or approval.
 
r. Insurance.  The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.  Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for, and neither the Company nor any such Subsidiary has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
reasonably be expected to have a Material Adverse Effect.
 
s. Regulatory Permits.  The Company and its Subsidiaries possess all
certificates, authorizations, approvals, licenses and permits issued by the
appropriate federal, state or foreign regulatory authorities necessary to
conduct their respective businesses as conducted at the time this representation
is made (“Permits”), and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such Permit.  The Company and its Subsidiaries have no reason to believe
that they will not be able to obtain necessary Permits as and when necessary to
enable the Company and its Subsidiaries to conduct their respective businesses.
 
t. Principal Market.  The Company is not in violation of any of the rules,
regulations or requirements of the OTC Bulletin Board (the “Principal Market;”
provided however, that, if after the date of this Agreement the Common Stock is
listed on another national securities exchange or automated quotation system,
the “Principal Market” shall mean such national securities exchange or automated
quotation system) and has no Knowledge of any facts or circumstances which would
reasonably lead to delisting or suspension, or termination of the trading of,
the Common Stock by the Principal Market in the foreseeable future.
 
 
15

--------------------------------------------------------------------------------

 
 
u. Tax Status.  The Company and each of its Subsidiaries (i) has made or filed
all federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges shown or determined to
be due on such returns, reports and declarations, except those being contested
in good faith and for which the Company has made appropriate reserves on its
books, and (iii) has set aside on its books provisions reasonably adequate for
the payment of all taxes for periods subsequent to the periods to which such
returns, reports or declarations (referred to in clause (i) above) apply.  There
are no unpaid taxes claimed in writing to be due from the Company or any of its
Subsidiaries by the taxing authority of any jurisdiction, and there is no basis
for any such claim.  Neither the Company nor any of its Subsidiaries is a
“United States real property holding corporation” (“USRPHC”) as that term is
defined in Section 897(c)(2) of the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder.
 
v. Transactions With Affiliates.  Except as set forth on Schedule 3(v), no
Related Party of the Company or any of its Subsidiaries, nor any Affiliate
thereof, is presently, has been within the past three years, or will be as a
result of the transactions contemplated by this Agreement and the other
Transaction Documents, a party to any transaction, contract, agreement,
instrument, commitment, understanding or other arrangement or relationship with
the Company or any of its Subsidiaries, whether for the furnishing of services
to or by, providing for rental of real or personal property to or from, or
otherwise requiring payments or consideration to or from any such Related
Party.  No Related Party of the Company or any of its Subsidiaries, or any of
their respective affiliates, has any direct or indirect ownership interest in
any Person (other than ownership of less than 2% of the outstanding common stock
of a publicly traded corporation) in which the Company or any of its
Subsidiaries has any direct or indirect ownership interest or with which the
Company or any of its Subsidiaries competes or has a business relationship.
 
w. Application of Takeover Protections; Rights Agreement.  The Company and its
board of directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, or other
similar anti-takeover provision under the Certificate of Incorporation, as
amended or any certificates of designations or the laws of the State of Delaware
to the transactions contemplated by this Agreement, the Company’s issuance of
the Securities in accordance with the terms hereof and any Buyer’s ownership of
the Securities. The Company has not adopted a stockholder rights plan or similar
arrangement relating to accumulations of beneficial ownership of Common Stock or
a change in control of the Company.
 
x. Foreign Corrupt Practices.  Neither the Company, nor any of its Subsidiaries,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company, used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; made any direct or indirect unlawful payment to any foreign
or domestic government official or employee from corporate funds; violated or is
in violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977,
as amended; or made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.
 
 
16

--------------------------------------------------------------------------------

 
 
y. Outstanding Indebtedness; Liens.  Except as set forth on Schedule 3(y),
payments of principal and other payments due under the Notes will, upon issuance
at the Closing, rank senior to all other Indebtedness of the Company or any of
its Subsidiaries (in right of payment, whether with respect of payment of
redemptions, interest or damages or upon liquidation or dissolution or
otherwise).  Except as set forth on Schedule 3(y), (i) neither the Company nor
any of its Subsidiaries has any, and upon consummation of the transactions
contemplated hereby and by the other Transaction Documents will not have any,
outstanding Indebtedness other than the Indebtedness permitted under Section
5(g), (ii) there are no, and upon consummation of the transactions contemplated
hereby and by the other Transaction Documents there will not be any, Liens on
any of the assets of the Company and its Subsidiaries other than the Liens
permitted under Section 5(h), and (iii) there are no, and upon consummation of
the transactions contemplated hereby and by the other Transaction Documents
there will not be any, financing statements securing obligations of any amounts
filed against the Company or any of its Subsidiaries or any of their respective
assets.
 
z. Real Property.  Neither the Company nor any of its Subsidiaries own any real
property.  Schedule 3(z) contains a complete and correct list of all the real
property, facilities and fixtures that (i) are leased or, in the case of
fixtures, otherwise owned or possessed by the Company or any of its
Subsidiaries, (ii) in connection with which the Company or any of its
Subsidiaries has entered into an option agreement, participation agreement or
acquisition agreement or (iii) the Company or any of its Subsidiaries has agreed
to lease or otherwise acquire or may be obligated to lease or otherwise acquire
in connection with the conduct of its business (collectively, including any of
the foregoing acquired after the date of this Agreement, the “Real Property”),
which list identifies all of the Real Property and specifies which of the
Company and its Subsidiaries leases, owns or possesses each item of the Real
Property. Schedule 3(z) also contains a complete and correct list of all leases
and other agreements with respect to which the Company or any of its
Subsidiaries is a party or otherwise bound or affected with respect to the Real
Property, except easements, rights of way, access agreements, surface damage
agreements, surface use agreements or similar agreements that pertain to Real
Property that is contained wholly within the boundaries of any leased Real
Property otherwise described on Schedule 3(z) (the “Real Property Leases”).  All
of the Real Property Leases are valid and in full force and effect and are
enforceable against all parties thereto.  Neither the Company nor any of its
Subsidiaries nor, to the Company’s Knowledge, any other party thereto is in
default in any material respect under any of such Real Property Leases and no
event has occurred which with the giving of notice or the passage of time or
both could constitute a default under, or otherwise give any party the right to
terminate, any of such Real Property Leases, or could adversely affect the
Company’s or any of its Subsidiaries’ interest in and title to the Real Property
subject to any of such Real Property Leases.  No Real Property Lease is subject
to termination, modification or acceleration as a result of the transactions
contemplated hereby.
 
aa. Tangible Assets.  The Company and its Subsidiaries have good and marketable
title to all of the tangible assets that are material to their businesses (the
“Assets”), in each case free and clear of any Lien, other than Permitted Liens.
The Assets include all tangible assets necessary for the conduct of the
Company’s and its Subsidiaries’ businesses as presently proposed to be
conducted.  The Assets that are facilities, fixtures, equipment, and other
personal property have been maintained in accordance with normal industry
practice, and are in good operating condition and repair (subject to normal wear
and tear), and are suitable for the purposes for which they are now used and
proposed to be used.  There are no existing agreements, options, commitments or
rights with, of or to any Person to acquire any such Assets, or any interests
therein.
 
 
17

--------------------------------------------------------------------------------

 
 
bb. No Materially Adverse Contracts, Etc.  The Company is not subject to any
charter, contract, agreement, instrument, corporate or other legal restriction,
or any judgment, decree, order, rule, regulation or other Law that has, has had,
or is expected in the future to have, a Material Adverse Effect.
 
cc. Investment Company.  The Company is not, and upon each Closing will not be,
an “investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
 
dd. Stock Options. Every Option issued by the Company (i) has (or, if no longer
outstanding, had), with respect to each share of Common Stock into which it is
convertible or for which it is exercisable or exchangeable, an exercise price
equal to or greater than the fair market value per share of Common Stock on the
date of grant of such Option, (ii) was issued in compliance with the terms of
the plan under which it was issued and in compliance with applicable Laws, rules
and regulations, including the rules and regulations of the Principal Market,
and (iii) has been accounted for in accordance with GAAP and otherwise been
disclosed accurately and completely and in accordance with the requirements of
the Securities Laws, including Rule 402 of Regulation S-K promulgated by the
SEC, and the Company has paid, or properly reserved for, all taxes payable with
respect to each such Option (including with respect to the issuance and exercise
thereof), and has not deducted any amounts from its taxable income that it is
not entitled to deduct with respect to any such stock option (including the
issuance and exercise thereof).
 
4. AFFIRMATIVE COVENANTS.
 
a. Best Efforts.  Each party shall use its reasonable best efforts to timely
satisfy each of the conditions to be satisfied by it as provided in Sections 7
and 8 of this Agreement.
 
b. Form D and Blue Sky.  The Company agrees to timely file a Form D with respect
to the Securities as required under Regulation D and to provide a copy thereof
to each Buyer promptly after such filing.  The Company shall, on or before the
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for, or to qualify the Securities for,
sale to the Buyers at the Closing to occur on the Closing Date pursuant to this
Agreement under applicable Securities Laws of the states of the United States,
and shall provide to each Buyer evidence of any such action so taken on or prior
to the Closing Date.  The Company shall make all filings and reports relating to
the offer and sale of the Securities required under applicable Securities Laws
of the states of the United States following the Closing Date.
 
 
18

--------------------------------------------------------------------------------

 
 
c. Reporting Status.  During the period commencing on the date of this Agreement
and ending on the first date after the Closing Date that is the latest of (i)
the date that the Securities may be sold without the requirement to be in
compliance with Rule 144(c)(1) promulgated under the 1933 Act (or successor
thereto) and otherwise without restriction or limitation pursuant to Rule 144
promulgated under the 1933 Act (or successor thereto), (ii) the date on which no
Notes or Warrants remain outstanding and (iii) the date on which the Security
Agreement has been terminated (the period ending on such latest date, the
“Reporting Period”), the Company shall timely file all reports required to be
filed with the SEC pursuant to the 1934 Act, and the Company shall not terminate
its status as an issuer required to file reports under the 1934 Act even if the
Securities Laws otherwise would permit such termination.
 
d. Use of Proceeds.  The Company will use the proceeds as provided in Schedule
4(d).
 
e. Financial Information.  From the date of this Agreement until the first date
following the Closing Date on which the Notes and Warrants are no longer
outstanding and the Security Agreement has terminated, the Company agrees to
send the following to each Buyer (i) unless the following are filed with the SEC
through EDGAR and are immediately available to the public through the EDGAR
system, within one Business Day after the filing thereof with the SEC, a copy of
each of its quarterly reports on Form 10-Q and annual reports on Form 10-K
(each, a “Periodic Report”), Current Reports on Form 8-K, registration
statements and amendments and supplements to each of the foregoing, (ii) unless
immediately available through Bloomberg, facsimile copies of all press releases
issued by the Company or any of its Subsidiaries, contemporaneously with the
issuance thereof, and (iii) unless the following are filed with the SEC through
EDGAR and are immediately available to the public through the EDGAR system,
copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.
 
f. Internal Accounting Controls.  From the date of this Agreement until the
first date following the Closing Date on which the Notes and Warrants are no
longer outstanding and the Security Agreement has terminated, the Company shall,
and, shall cause each of its Subsidiaries to:
 
(i) at all times keep books, records and accounts with respect to all of such
Person’s business activities, in accordance with sound accounting practices and
GAAP consistently applied;
 
(ii) maintain a system of internal accounting controls sufficient to provide
reasonable assurance that (A) transactions are executed in accordance with
management’s general or specific authorizations, (B) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset and liability accountability, (C) access to assets or
incurrence of liability is permitted only in accordance with management’s
general or specific authorization and (D) the recorded accountability for assets
and liabilities is compared with the existing assets and liabilities at
reasonable intervals and appropriate action is taken with respect to any
differences;
 
(iii) timely file and make publicly available on the SEC’s EDGAR system, all
certifications and statements required by (A) Rule 13a-14 or Rule 15d-14 under
the 1934 Act and (B) Section 906 of Sarbanes Oxley with respect to any Periodic
Reports;
 
 
19

--------------------------------------------------------------------------------

 
 
(iv) maintain disclosure controls and procedures required by Rule 13a-15 or Rule
15d-15 under the 1934 Act, and cause such disclosure controls and procedures to
be effective at all times to ensure that the information required to be
disclosed by the Company in the reports that it files with or submits to the SEC
(A) is recorded, processed, summarized and reported accurately within the time
periods specified in the SEC’s rules and forms and (B) is accumulated and
communicated to the Company’s management, including its principal executive
officer and principal financial officer, as appropriate to allow timely
decisions regarding required disclosure; and
 
(v) maintain internal control over financial reporting required by Rule 13a-14
or Rule 15d-14 under the 1934 Act, and cause such internal control over
financial reporting to be effective at all times and not contain any material
weaknesses.
 
g. Listing.  During the Reporting Period, the Company shall use its best efforts
to promptly secure the listing of all of the Warrant Shares and Conversion
Shares upon each national securities exchange and automated quotation system
upon which shares of Common Stock are then listed (subject to official notice of
issuance) and, shall maintain, so long as any other shares of Common Stock shall
be so listed, such listing of all Warrant Shares and Conversion Shares from time
to time issuable under the terms of the Transaction Documents. So long as any
Securities are outstanding, the Company shall maintain the Common Stock’s
listing on the Principal Market (or a United States national exchange or market)
and shall not take any action that would reasonably be expected to result in the
suspension or termination of trading of the Common Stock on the Principal
Market, except to begin trading on a different United States national exchange
or market.  The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(g).
 
h. Expenses.  At the Closing, the Company shall pay each Buyer a reimbursement
amount, up to an aggregate of $30,000 among all Buyers, for all of such Buyer’s
legal, due diligence and other expenses incurred in connection with this
Agreement and the transaction contemplated hereby, including fees and expenses
of attorneys, investigative and other consultants and travel costs and all other
expenses relating to negotiating and preparing the Transaction Documents and
consummating the transactions contemplated thereby.  In addition to
reimbursement obligations of the Company set forth in above in this Section
4(h), and not in limitation thereof, following the Closing, the Company shall
promptly reimburse each Buyer, each holder of Notes, each holder of Warrants,
each holder of Warrant Shares and each holder of Conversion Shares and the
Collateral Agent for all of the respective out-of-pocket fees, costs and
expenses incurred thereby in connection with any amendment, modification or
waiver of any of the Transaction Documents, the enforcement of such Person’s
rights and remedies under any of the Transaction Documents and/or any release,
termination, amendment or modification of any Lien of such Buyer or holder or
the Collateral Agent in any of the Collateral (as defined in the Security
Agreement).
 
 
20

--------------------------------------------------------------------------------

 
 
i. Disclosure of Transactions and Other Material Information.
 
(i) Contemporaneous with or prior to the earlier of (i) the Company’s first
public announcement of the transactions contemplated hereby and (ii) 4:00 p.m.
(New York City time) on the fourth Business Day following the Closing Date, the
Company shall file a Form 8-K (the “Announcing Form 8-K”) with the SEC.  The
Announcing Form 8-K, which may be included within the Super 8-K, (x) shall
describe the terms of the transactions contemplated by the Transaction
Documents, including the purchase of the Notes and Warrants, (y) shall include
as exhibits to such Form 8-K this Agreement (including the schedules hereto),
the Registration Rights Agreement, the form of Company and Subsidiary Pledge
Agreement, the form of Security Agreement, the form of Account Control
Agreement, the form of Subsidiary Guaranty, the form of Shareholder Guaranty and
the form of Shareholder Pledge Agreement, the form of Note and the form of
Warrant, and (z) shall include any other information required to be disclosed
therein pursuant to any Securities Laws or other Laws.  Unless required by Law,
the Company shall not make any public announcement regarding the transactions
contemplated hereby prior to the Closing.  Subject to the agreements and
covenants set forth in this Section 4(i), the Company shall not issue any press
releases or any other public statements with respect to the transactions
contemplated hereby or disclosing the name of any Buyer; provided, however, that
the Company shall be entitled, without the prior approval of any Buyer, to make
any press release or other public disclosure with respect to such transactions
(A) in substantial conformity with the Announcing Form 8-K and contemporaneously
therewith and (B) as is required by applicable Law (provided; however, that the
Buyers shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release and shall be provided
with a copy thereof).
 
(ii) From and after the filing of the Announcing Form 8-K and the Super 8-K with
the SEC, no Buyer shall be in possession of any material nonpublic information
received from the Company, any of its Subsidiaries or any of their respective
Affiliates, officers, directors, employees or agents.  Notwithstanding any
provision herein to the contrary, the Company shall not, and shall cause each of
its Subsidiaries and its and each of their respective Affiliates, officers,
directors, employees and agents not to, provide any Buyer with any material
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the Announcing Form 8-K with the SEC, without the express
prior written consent of such Buyer.  In the event that a Buyer believes that
the Company, any of its Subsidiaries, or any of their respective Affiliates,
officers, directors, employees or agents has breached the foregoing covenant,
the Buyer shall so notify the Company as provided in Section 10(f) hereof.  If
the Company has failed to either (i) cause Buyer to conclude that such
information does not constitute material nonpublic information or (ii) make
public disclosure of the claimed material nonpublic information provided to such
Buyer by the end of the second full Business Day following receipt of the notice
provided for in the immediately preceding sentence, then, in addition to any
other remedy provided herein or in the Transaction Documents, such Buyer shall
have the right to make a public disclosure in the form of a press release,
public advertisement or otherwise, of such material nonpublic information
without the prior approval by the Company, its Subsidiaries, or any of its or
their respective Affiliates, officers, directors, employees or agents.  No Buyer
shall have any liability to the Company, its Subsidiaries, or any of its or
their respective Affiliates, officers, directors, employees, stockholders or
agents for any such disclosure.  Notwithstanding anything to the contrary
herein, in the event that the Company believes that a notice or communication to
any Buyer or Investor (as defined in Section 4(j)) contains material, nonpublic
information relating to the Company or any of its Subsidiaries, the Company so
shall indicate to such Buyer or Investor contemporaneously with delivery of such
notice or communication, and such indication shall provide such Buyer or
Investor the means to refuse to receive such notice or communication; and in the
absence of any such indication, the holders of the Securities shall be allowed
to presume that all matters relating to such notice or communication do not
constitute material, nonpublic information relating to the Company or any of its
Subsidiaries.  Upon receipt or delivery by the Company or any of its
Subsidiaries of any notice in accordance with the terms of the Transaction
Documents, unless the Company has in good faith determined that the matters
relating to such notice do not constitute material, nonpublic information
relating to the Company or its Subsidiaries, the Company shall within one
Business Day after any such receipt or delivery Publicly Disclose such material,
nonpublic information.
 
 
21

--------------------------------------------------------------------------------

 
 
j. Pledge of Securities.  The Company acknowledges and agrees that the
Securities of a Buyer may be pledged by such Buyer or its transferees (each,
including each Buyer, an “Investor”) in connection with a bona fide margin
agreement or other loan secured by the Securities.  The pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Investor effecting any such pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including Section 2(f) of this Agreement.  The Company hereby agrees
to execute and deliver such documentation as a pledgee of the Securities may
reasonably request in connection with a pledge of the Securities to such pledgee
by an Investor.
 
k. Notices.  From the date of this Agreement until the first date following the
Closing Date on which the Notes are no longer outstanding and the Security
Agreement has terminated, the Company shall and shall cause each of its
Subsidiaries to notify the Collateral Agent in writing (A) at least 30 days in
advance of any change in such Person’s legal name and (B) within 10 days of the
change of the use of any trade name, assumed name, fictitious name or division
name not previously disclosed to the Collateral Agent in writing.  All of the
foregoing notices also shall be provided by the Company or the applicable
Subsidiary to each Buyer in writing.
 
l. Compliance with Laws and Maintenance of Permits.   From the date of this
Agreement until the first date following the Closing Date on which the Notes and
Warrants are no longer outstanding and the Security Agreement has terminated,
the Company shall, and shall cause each of its Subsidiaries to, maintain all
governmental consents, franchises, certificates, licenses, authorizations,
approvals and permits, the lack of which would reasonably be expected to have a
Material Adverse Effect, and the Company and each of its Subsidiaries shall
remain in compliance with all Laws (including Environmental Laws and Laws
relating to student loans, taxes, employer and employee contributions and
similar items, securities, ERISA or employee health and safety) the failure with
which to comply would have a Material Adverse Effect on such Person.
 
 
22

--------------------------------------------------------------------------------

 
 
m. Inspection and Audits.  From the date of this Agreement until the first date
following the Closing Date on which the Notes are no longer outstanding and the
Security Agreement has terminated:
 
(i) Upon prior written notice, the Company shall, and shall cause each of its
Subsidiaries to, permit the Collateral Agent (and the Collateral Agent’s
designees), at the Collateral Agent’s own expense, to call at the Company’s and
each of its Subsidiaries’ places of business at any reasonable times, and,
without hindrance or delay, to inspect, examine and audit the Collateral and to
inspect, audit, check and make extracts from such Person’s books, records,
journals, orders, receipts and any correspondence and other data relating to the
Collateral or any transactions between the parties hereto, and the Collateral
Agent (and the Collateral Agent’s designees) shall have the right to make such
verification concerning the Collateral as the Collateral Agent may consider
reasonable under the circumstances; and
 
(ii) Notwithstanding anything to the contrary herein, upon written request to
the Company by any Buyer, the Company shall promptly provide such Buyer with any
financial, operating or other type of information requested by such Buyer to the
extent that is reasonably available or can be developed without significant
effort or expense to the Company, subject to such Buyer’s execution of a
confidentiality agreement reasonably acceptable to the Company with respect to
such information, which execution shall constitute a waiver, with respect to any
material non-public information regarding the Company and the Subsidiaries
provided to such Buyer directly in response to such written request, of the
restriction herein on the Company’s disclosure to such Buyer of material
nonpublic information.
 
n. Collateral.  From the date of this Agreement until the first date following
the Closing Date on which the Notes are no longer outstanding and the Security
Agreement is terminated, the Company shall, and shall cause each of its
Subsidiaries to, maintain and preserve the Collateral and the value thereof.
 
o. Insurance.  From the date of this Agreement until the first date following
the Closing Date on which the Notes are no longer outstanding and the Security
Agreement has terminated, the Company shall, and shall cause each of its
Subsidiaries to maintain, at its expense, such public liability and third party
property damage insurance with companies that regularly insure Persons engaged
in businesses similar to that of the Company or the applicable Subsidiary and in
coverage and amount consistent with Persons of established reputation engaged in
similar business.  Original (or certified) copies of such policies have been
delivered to each Buyer, together with evidence of payment of all premiums
therefor.
 
p. Taxes.  From the date of this Agreement until the first date following the
Closing Date on which the Notes are no longer outstanding and the Security
Agreement has terminated, the Company shall and shall cause each of its
Subsidiaries to file all required tax returns and pay all of its taxes when due,
subject to any extensions granted by the applicable taxing authority, including
taxes imposed by federal, state or municipal agencies, and shall cause any Liens
for taxes to be promptly released; provided, however, that the Company and its
Subsidiaries shall have the right to contest the payment of such taxes in good
faith by appropriate proceedings so long as (i) the amount so contested is shown
on such Person’s financial statements; and (ii) the contesting of any such
payment does not give rise to a Lien for taxes.
 
 
23

--------------------------------------------------------------------------------

 
 
q. Intellectual Property.  From the date of this Agreement until the first date
following the Closing Date on which the Notes and Warrants are no longer
outstanding and the Security Agreement has terminated, the Company shall and
shall cause each of its Subsidiaries to maintain adequate Intellectual Property
to continue its business as presently proposed to be conducted by it or as
hereafter conducted by it, unless the failure to maintain any of the foregoing
would not reasonably be expected to have a Material Adverse Effect.
 
r. Patriot Act, Investor Secrecy Act and Office of Foreign Assets Control.  As
required by federal law and such Buyer’s policies and practices, each Buyer may
need to obtain, verify and record certain customer identification information
and documentation in connection with opening or maintaining accounts, or
establishing or continuing to provide services, and, during the Reporting
Period, the Company agrees to, and shall cause each of its Subsidiaries to,
provide such information.
 
s. Security Covenants.  From the date of this Agreement until the first date
following the Closing Date on which the Notes are no longer outstanding and the
Security Agreement has terminated, the Company shall, and shall cause each of
its Subsidiaries to, at its own cost and expense, cause to be promptly and duly
taken, executed, acknowledged and delivered all such further acts, documents and
assurances as may from time to time be necessary or as a Buyer or the Collateral
Agent may from time to time request in order to carry out the intent and
purposes of this Agreement, the Security Documents and the other Transaction
Documents and the transactions contemplated hereby and thereby, including all
such actions to establish, create, preserve, protect and perfect a first
priority Lien in favor of the Collateral Agent for the benefit of such Buyer in
the Collateral (as each term is defined in the Security Agreement). Immediately
upon creation of any Subsidiary, the Company shall immediately pledge or cause
to be pledged to the Buyers the capital stock or other equity securities of such
new Subsidiary in accordance with the terms of the Company and Subsidiary Pledge
Agreement (and to the extent the Company has not previously executed and
delivered the Company and  Subsidiary Pledge Agreement to the Collateral Agent,
the Company shall execute and deliver the Company and Subsidiary Pledge
Agreement to the Collateral Agent immediately upon creation of a Subsidiary,
pursuant to which the Company shall pledge its interest in such Subsidiary to
the Collateral Agent), and cause such new Subsidiary to enter into a Subsidiary
Guaranty and the Security Agreement and such other Security Documents as
necessary to grant to the Buyers a security interest in, and lien on,
substantially all of the assets of such new Subsidiary, and comply with the
terms thereof.
 
(i) Without limiting the generality of the foregoing, in the event that the
Company or any of its Subsidiaries shall, at any time from the date of this
Agreement until the first date following the Closing Date on which the Notes are
no longer outstanding and the Security Agreement has terminated, acquire or form
any new Subsidiary after the date hereof, the Company shall, or shall cause the
respective Subsidiary to cause such new Subsidiary, upon such acquisition or
concurrently with such formation, as applicable, (A) to execute a Subsidiary
Guaranty and the Security Agreement, or a joinder thereto, and thereafter
perform its obligations under, the Subsidiary Guaranty and the Security
Agreement, and (B) to deliver such proof of corporate (or comparable) action,
incumbency of officers, opinions of counsel and other documents as Collateral
Agent shall have required or requested.
 
 
24

--------------------------------------------------------------------------------

 
 
(ii)  From the date of this Agreement until the first date following the Closing
Date on which the Notes and Warrants are no longer outstanding and the Security
Agreement has terminated, the Company shall, and shall cause each of its
Subsidiaries to, (A) refrain from engaging to any substantial extent in any
business other than a business related to Internet transactions involving
E-Commerce, advertising and Website design and licensing and business reasonably
related thereto or in furtherance thereof, and (B) preserve, renew and keep in
full force and effect their respective material rights, privileges and
franchises necessary or desirable in the normal conduct of their business.
 
t. Public Disclosure of Change of Control or Organic Change.  From the date of
this Agreement until the first date following the Closing Date on which the
Notes and Warrants are no longer outstanding and the Security Agreement has
terminated, in the event of a Change of Control or Organic Change, the Company
shall no later than the Business Day that is fifteen (15) Business Days prior to
the consummation of a Change of Control or an Organic Change, Publicly Disclose
the principal terms of the agreement or agreements giving rise to such Change of
Control or Organic Change, including the expected date on which the transaction
shall be consummated (the first public announcement thereof, the “Change of
Control Announcement”).
 
u. Lock-Up Agreement.  The persons listed on Schedule 4(u) hereto shall be
subject to the terms and provisions of lock-up agreement in substantially the
form as Exhibit K hereto (the “Lock-Up Agreement”).
 
v. Reservation of Shares. So long as any of the Notes or Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized and reserved for the purpose of issuance, one hundred twenty percent
(120%) of the aggregate number of shares of Common Stock needed to provide for
the issuance of the Conversion Shares and the Warrant Shares.
 
5. NEGATIVE COVENANTS.
 
a. Prohibition Against Variable Priced Securities.  From the date of this
Agreement until the first date following the Closing Date on which no Buyer
holds any Securities, the Company shall not in any manner issue or sell any
Options or Convertible Securities that are convertible into or exchangeable or
exercisable for shares of Common Stock at a price that varies or may vary with
the market price of shares of Common Stock, including by way of one or more
resets to a fixed price or increases in the number of shares of Common Stock
issued or issuable, or at a price that upon the passage of time or the
occurrence of certain events automatically is reduced or is adjusted or at the
option of any Person may be reduced or adjusted, whether or not based on a
formulation of the then-current market price of the Common Stock.
 
 
25

--------------------------------------------------------------------------------

 
 
b. Status.  From the date of this Agreement until the first date following the
Closing Date on which the Notes and Warrants are no longer outstanding and the
Security Agreement has terminated, the Company shall not become a USRPHC; and
upon any Buyer’s request, the Company shall inform such Buyer whether any of the
Securities then held by such Buyer constitute a U.S. real property interest
pursuant to Treasury Regulation Section 1.897-2(h) without regard to Treasury
Regulation Section 1.897-2(h)(3).
 
c. Stay, Extension and Usury Laws.  The Company covenants (to the extent that it
may lawfully do so) that it shall not at any time insist upon, plead, or in any
manner whatsoever claim or take the benefit or advantage of, any stay, extension
or usury law or other law that would prohibit or forgive it from paying all or
any portion of any principal of, or interest or premium on any of the Notes as
contemplated herein or therein, wherever enacted, now or at any time hereafter
in force, or which may affect the covenants under, or the performance of, any of
the Transaction Documents; and the Company (to the extent it may lawfully do so)
hereby expressly waives all benefit or advantage of any such law, and covenants
that it will not, by resort to any such law, hinder, delay or impede the
execution of any power granted to any Buyer herein or in any of the other
Transaction Documents, but will suffer and permit the execution of every such
power as though no such law has been enacted.
 
d. Restriction on Purchases or Payments.  Except as provided in any of the
Transaction Documents, from the date of this Agreement until the first date
following the Closing Date on which the Notes are no longer outstanding and the
Security Agreement has terminated, the Company shall not, and shall not permit
any of its Subsidiaries to, (i) declare, set aside or pay any dividends on or
make any other distributions (whether in cash, stock, equity securities or
property) in respect of any the Company’s or any Subsidiary’s Capital Stock, or
split, combine or reclassify any Capital Stock of the Company or any of its
Subsidiaries, or issue or authorize the issuance of any other securities in
respect or, in lieu of, or in substitution for any Capital Stock of the Company
or any of its Subsidiaries, or establish or set any record date with respect to
any of the foregoing; provided, however, that any Subsidiary may declare, set
aside or pay dividends on or make any other distributions (whether in cash,
stock, equity securities or property) in respect of any of its Capital Stock
that is held solely by the Company or a wholly-owned domestic Subsidiary,
provided that all of the equity of such Subsidiary is directly or indirectly
owned by the Company, such Subsidiary is controlled by the Company and such
Subsidiary is a party to a Subsidiary Guaranty, or (ii) purchase, redeem or
otherwise acquire, directly or indirectly, any shares of the Company’s or any of
its Subsidiaries’ Capital Stock.
 
e. Payment and Lien Restrictions.  From the date of this Agreement until the
first date following the Closing Date on which the Notes are no longer
outstanding and the Security Agreement has terminated, (i) the Company shall
not, nor will it permit any of its Subsidiaries to, enter into or assume any
agreement prohibiting or otherwise restricting the creation or assumption of any
Lien upon its properties or assets, whether now owned or hereafter acquired, or
requiring the grant of any security for an obligation, except to the extent any
such agreement provides for Permitted Liens; and (ii) except as provided herein,
the Company shall not and shall not cause or permit its Subsidiaries to directly
or indirectly create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or consensual restriction of any kind on the ability
of any such Subsidiary to:  (1) pay dividends or make any other distribution on
any of such Subsidiary’s Capital Stock owned by the Company or any other
Subsidiary; (2) pay any Indebtedness owed to the Company or any other
Subsidiary; (3) make loans or advances to the Company or any other Subsidiary;
or (4) transfer any of its property or assets to the Company or any other
Subsidiary.
 
 
26

--------------------------------------------------------------------------------

 
 
f. Prepayments.  Except for intercompany indebtedness among the Company and its
Subsidiaries permitted by Section 5(g), from the date of this Agreement until
the first date following the Closing Date on which the Notes are no longer
outstanding and the Security Agreement has terminated, the Company shall not,
nor will it permit any of its Subsidiaries to, prepay any Indebtedness other
than the Notes.
 
g. Indebtedness.  From the date of this Agreement until the first date following
the Closing Date on which the Notes are no longer outstanding and the Security
Agreement has terminated, the Company shall not, and shall cause each of its
Subsidiaries not to, create, incur, assume, extend the term of, become obligated
on or suffer to exist (directly or indirectly), any Indebtedness other than
under the Notes issued pursuant to this Agreement, except that the Company and
its Subsidiaries may:
 
(i) incur non-convertible Indebtedness for borrowed money, but only to the
extent (A) a subordination agreement in favor of and in form and substance
satisfactory to, each Buyer in its sole and absolute discretion is executed and
delivered to such Buyer with respect thereto (which subordination agreement
shall prohibit payments in respect of such subordinated Indebtedness for so long
as the Notes are outstanding), (B) the terms of such subordinated Indebtedness
do not require or permit payment of principal thereon until at least 90 days
after the maturity date of any outstanding Notes, and (C) such subordinated
Indebtedness is not secured by any of the assets of the Company or any of its
Subsidiaries;
 
(ii) incur unsecured intercompany Indebtedness amongst the Company and one or
more of its wholly-owned domestic Subsidiaries that is a party to, and in
compliance with, the Subsidiary Guaranty;
 
(iii) incur Indebtedness of the Company and its Subsidiaries for taxes,
assessments, municipal or governmental charges not yet due; and
 
(iv) incur obligations of the Company and its Subsidiaries for collection or
deposit in the ordinary course of business.
 
h. Liens.  From the date of this Agreement until the first date following the
Closing Date on which the Notes are no longer outstanding and the Security
Agreement has terminated, the Company shall not, and shall cause each of its
Subsidiaries not to, grant or suffer to exist (voluntarily or involuntarily) any
Lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.
 
i. Sale of Collateral.  Until the first date on which the Notes are no longer
outstanding and the Security Agreement has terminated, neither the Company nor
any of the Subsidiaries shall sell, transfer, assign or dispose of any
Collateral, except for sales of inventory in the ordinary course of business,
licenses or sublicenses of rights in intellectual property on a non-exclusive or
other limited basis in the ordinary course of business and sales of obsolete
equipment.
 
 
27

--------------------------------------------------------------------------------

 
 
j. Corporate Existence.  From the date of this Agreement until the first date
following the Closing Date on which the Notes and Warrants are no longer
outstanding and the Security Agreement has terminated, the Company shall
maintain its corporate existence and shall not sell all or substantially all of
the Company’s assets (including, for the avoidance of any doubt, all or
substantially all of the assets of the Subsidiaries in the aggregate), except in
the event of a merger or consolidation or sale or transfer of all or
substantially all of the Company’s assets (including, for the avoidance of any
doubt, all or substantially all of the assets of the Subsidiaries in the
aggregate) where (i) the surviving or successor entity in such transaction (A)
assumes the Company’s obligations hereunder and under the other Transaction
Documents and (B) is a publicly traded corporation the common stock of which is
listed on a national securities exchange, and (ii) immediately before and
immediately after giving effect to such transaction, no Event of Default (as
defined in the Notes) shall have occurred and be continuing.
 
k. Affiliate Transactions.  From the date of this Agreement until the first date
following the Closing Date on which the Notes are no longer outstanding and the
Security Agreement has terminated, the Company shall not, and shall cause each
of its Subsidiaries not to, enter into, amend, modify or supplement any
transaction, contract, agreement, instrument, commitment, understanding or other
arrangement with any Related Party, except for customary employment arrangements
and benefit programs, on reasonable terms, that are not otherwise prohibited by
this Agreement.
 
l. Restriction on Loans; Investments; Subsidiary Equity.  From the date of this
Agreement until the first date following the Closing Date on which the Notes are
no longer outstanding and the Security Agreement has terminated, the Company
shall not, and shall not permit any of its Subsidiaries to:
 
(i) Make any loans to, or investments in, any other Person, including through
lending money, deferring the purchase price of property or services (other than
trade accounts receivable on terms of 90 days or less), purchasing any note,
bond, debenture or similar instrument, entering into any letter of credit,
guaranteeing (or taking any action that has the effect of guaranteeing) any
obligations of any other Person, or acquiring any equity securities of, or other
ownership interest in, or making any capital contribution to any other entity;
provided that nothing in this Section 5(l)(i) shall prohibit the Company or any
of its Subsidiaries from acquiring companies or businesses reasonably related to
the business of Internet transactions involving E-Commerce, advertising and
Website design and licensing, which acquisitions are approved by the independent
members of the Board of Directors of the Company; or
 
(ii) Issue, transfer or pledge any capital stock or equity interest in any
Subsidiary to any Person other than the Company.
 
 
28

--------------------------------------------------------------------------------

 
 
m. Employee Compensation. From the date of this Agreement until the first date
following the Closing Date on which the Notes are no longer outstanding and the
Security Agreement has terminated, the Company shall not, and shall cause each
of its Subsidiaries not to make any payment, grant accrual, commitment or
increase (or promise to pay, grant accrue or increase) of any bonuses, salaries,
loans or other compensation to any shareholder, director, officer, employee,
agent, representative or consultant of the Company or its Subsidiaries except in
the ordinary course consistent with both past practices and the disclosures with
respect to executive and director compensation set forth in the Super 8-K.
 
n. Investment Company.  From the date of this Agreement until the first date
following the Closing Date on which the Notes and Warrants are no longer
outstanding and no Buyer holds any Securities, the Company shall not become an
“investment company,” a company controlled by an “investment company,” or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act.
 
o. No Avoidance of Obligations. During the Reporting Period, the Company shall
not, and shall cause each of its Subsidiaries not to, enter into any agreement
which would limit or restrict the Company’s or any of its Subsidiaries’ ability
to perform under, or take any other voluntary action to avoid or seek to avoid
the observance or performance of any of the terms to be observed or performed by
it under, this Agreement, the Notes, the Warrants and the other Transaction
Documents.
 
p. Regulation M.  Neither the Company, nor any of its Subsidiaries nor any of
their respective Affiliates will take any action prohibited by Regulation M
under the 1934 Act in connection with the offer, sale and delivery of the
Securities contemplated hereby.
 
q. No Integrated Offering.  Neither the Company, nor any of its Subsidiaries,
nor any of their respective Affiliates, nor any Person acting on behalf of any
of the foregoing shall, directly or indirectly, make any offers or sales of any
security or solicit any offer to purchase any security, under any circumstances
that would require registration of any of the Securities under the 1933 Act or
cause the offering of the Securities to be integrated with prior offerings by
the Company for purposes of the 1933 Act, the stockholder approval requirements
of the Principal Market, or any other regulatory or self-regulatory authority.
 
 
29

--------------------------------------------------------------------------------

 
 
6. TRANSFER AGENT INSTRUCTIONS.  The Company shall issue irrevocable
instructions to its transfer agent in the form attached hereto as Exhibit L (the
“Irrevocable Transfer Agent Instructions”), and any subsequent transfer agent,
to issue certificates or credit shares to the applicable balance accounts at the
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Warrant Shares and Conversion Shares in such
amounts as specified from time to time by such Buyer to the Company.  Prior to
registration of the Warrant Shares and Conversion Shares under the 1933 Act, all
such certificates shall bear the restrictive legend specified in Section
2(g).  The Company warrants that no instruction other than the Irrevocable
Transfer Agent Instructions referred to in this Section 6 and stop transfer
instructions to give effect to Section 2(f) (in the case of the Warrant Shares
and Conversion Shares, prior to registration thereof under the 1933 Act) will be
given by the Company to its transfer agent and that the Securities shall
otherwise be freely transferable on the books and records of the Company as and
to the extent provided in this Agreement and the Registration Rights
Agreement.  If a Buyer provides the Company with an opinion of counsel, in a
generally acceptable form, to the effect that a public sale, assignment or
transfer of the Securities may be made without registration under the 1933 Act
or the Buyer provides the Company with reasonable assurance that the Securities
can be sold pursuant to Rule 144 without any restriction as to the number of
securities acquired as of a particular date that can then be immediately sold,
the Company shall permit the transfer and, in the case of the Warrant Shares or
Conversion Shares, promptly instruct its transfer agent to issue one or more
certificates or credit shares to the applicable balance accounts at DTC in such
name and in such denominations as specified by such Buyer and without any
restrictive legend.  The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyers by vitiating the
intent and purpose of the transactions contemplated hereby.  Accordingly, the
Company acknowledges that the remedy at law for a breach of its obligations
under this Section 6 will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 6, that each
Buyer shall be entitled, in addition to all other available remedies, to an
injunctive order and/or injunction restraining any breach and requiring
immediate issuance and transfer, without the necessity of showing economic loss
and without any bond or other security being required.
 
7. CONDITIONS TO THE OBLIGATIONS OF THE COMPANY TO SELL.  The obligation of the
Company to issue and sell the Notes and the Warrants to each Buyer at the
Closing is subject to the satisfaction, at or before the Closing Date (unless
otherwise specifically provided in this Section 7), of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:
 
a. Such Buyer and the Collateral Agent shall have executed each of the
Transaction Documents to which it is a party and delivered the same to the
Company.
 
b. Such Buyer shall have delivered to the Company such Buyer’s Allocation
Percentage of the Purchase Price for the Notes and Warrants being purchased by
such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.
 
c. The representations and warranties of such Buyer herein shall be true and
correct as of the date when made and as of the Closing Date as though made at
that time (except for representations and warranties that speak as of a specific
date, which shall be true and correct as of such date), and such Buyer shall
have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by such Buyer at or prior to the Closing Date.
 
 
30

--------------------------------------------------------------------------------

 
 
8. CONDITIONS TO BUYERS’ OBLIGATIONS TO PURCHASE.  The obligation of each Buyer
to purchase the Notes and the Warrants from the Company at the Closing is
subject to the satisfaction, at or before the Closing Date (unless otherwise
specifically provided in this Section 8), of each of the following conditions,
provided that these conditions are for each Buyer’s sole benefit and may be
waived only by such Buyer at any time in its sole discretion by providing the
Company with prior written notice thereof:
 
a. The Company and each of its Subsidiaries shall have executed and delivered
the Transaction Documents to which such Person is a party to such Buyer.
 
b. The representations and warranties of the Company herein and in all of the
other Transaction Documents shall be true and correct as of the date when made
and as of the Closing Date as though made at that time (except for
representations and warranties that speak as of a specific date, which shall be
true and correct as of such date) and the Company shall have performed,
satisfied and complied with the covenants, agreements and conditions required by
the Transaction Documents to be performed, satisfied or complied with by the
Company at or prior to the Closing Date.  Such Buyer shall have received a
certificate, executed by the chief executive officer of the Company, dated as of
the Closing Date, to the foregoing effect and as to such other matters as may be
reasonably requested by such Buyer.
 
c. Such Buyer shall have received the opinion of Krieger and Prager, LLP, dated
as of the Closing Date, which opinion will address, among other things, laws of
the States of Delaware and New York applicable to the transactions contemplated
hereby, in form, scope and substance reasonably satisfactory to such Buyer and
applicable to the security interest provided pursuant to the Security Agreement,
in the form of Exhibit M hereto, and otherwise in form, scope and substance
reasonably satisfactory to such Buyer.
 
d. Such Buyer shall have received a fully executed copy of the Irrevocable
Transfer Agent Instructions.
 
e. The Company shall have executed and delivered to such Buyer the Notes and the
Warrants to be issued to such Buyer at the Closing.
 
f. The Board of the Company shall have adopted, and not rescinded or otherwise
amended or modified, resolutions consistent with Section 3(b) above and in a
form reasonably acceptable to such Buyer (the “Resolutions”).
 
g. The Company shall have delivered to such Buyer a certificate evidencing the
incorporation (or other organization) and good standing of the Company and each
Subsidiary in such entity’s state or other jurisdiction of incorporation or
organization, issued by the Secretary of State (or other applicable authority)
of such state or jurisdiction of incorporation or organization as of a date
within ten (10) days of the Closing Date.
 
h. The Company shall have delivered to such Buyer a secretary’s certificate,
dated as of the Closing Date, certifying as to (A) the Resolutions, (B) the
Certificate of Incorporation, as amended, certified as of a date within 10 days
of such Closing Date, by the Secretary of State of Delaware, (C) the Bylaws of
the Company, (D) the certificate or articles of incorporation or other
organizational documents of each of the Company’s Subsidiaries, each certified
as of a date within 10 days of such Closing Date, by the Secretary of State of
the state of such entity’s jurisdiction of incorporation or organization, and
(E) the bylaws or other similar documents of each of the Company’s Subsidiaries,
each as in effect at the Closing.
 
 
31

--------------------------------------------------------------------------------

 
 
i. The Company shall have made all filings under all applicable Securities Laws
necessary to consummate the issuance of the Securities pursuant to this
Agreement in compliance with such laws.
 
j. The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of such Closing Date.
 
k. The Company shall have delivered to such Buyer all waivers, consents,
approvals and authorizations required from any Persons for the consummation of
the transactions contemplated hereby (including waivers of any preemptive rights
held by any Persons), and all such waivers, consents, approvals and
authorizations shall be in full force and effect.
 
l. The Company shall have made all filings under all applicable federal, state,
provincial, territorial and foreign securities laws necessary to consummate the
issuance of the Securities pursuant to this Agreement in compliance with such
laws.
 
m. The Company shall have done all things requested by the Collateral Agent to
provide such Buyer with a valid first priority perfected security interest in
all assets of the Company and each of its Subsidiaries.
 
n. The Company and its Subsidiaries shall have delivered and pledged to such
Buyer any and all Instruments, Negotiable Documents, Chattel Paper (each of the
foregoing terms, as defined in the Security Agreement) and certificated
securities (accompanied by stock powers executed in blank), duly endorsed and/or
accompanied by such instruments of assignment and transfer executed by the
Company and its Subsidiaries, in such form and substance as such Buyer may
request.
 
o. The Company and its Subsidiaries shall have given, executed, delivered, filed
and/or recorded any financing statements, notices, instruments, documents,
agreements and other papers that may be necessary or desirable (in the
reasonable judgment of such Buyer) to create, preserve, perfect or validate the
first priority, perfected security interest granted to such Buyer pursuant to
the Security Agreement and to enable such Buyer to exercise and enforce its
rights with respect to such security interest.
 
p. The Company shall not have made any public announcement regarding the
transactions contemplated by the Agreement prior to the Closing.
 
q. Each of the persons listed on Schedule 4(u) hereto shall have executed a
Lock-Up Agreement.
 
r. The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.
 
 
32

--------------------------------------------------------------------------------

 
 
9. INDEMNIFICATION.
 
a. Company Indemnity. In consideration of each Buyer’s execution and delivery of
this Agreement and the other Transaction Documents to be executed by such Buyer
and acquiring the Securities hereunder and thereunder and in addition to all of
the Company’s and the Subsidiaries’ other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless such
Buyer and each other holder of the Securities and all of their stockholders,
partners, officers, directors, members, managers, employees and direct or
indirect investors and any of the foregoing Persons’ agents or other
representatives (including those retained in connection with the transactions
contemplated by this Agreement) (collectively, the “Indemnitees”) from and
against any and all actions, causes of action, suits, claims, losses, costs,
penalties, fees, liabilities and damages, and expenses in connection therewith
(irrespective of whether any such Indemnitees is a party to the action for which
indemnification hereunder is sought), and including reasonable attorneys’ fees
and disbursements (the “Indemnified Liabilities”), incurred by any Indemnitees
as a result of, or arising out of, or relating to (a) any misrepresentation or
breach of any representation or warranty made by the Company or any of its
Subsidiaries in any of the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby, (b) any breach of any
covenant, agreement or obligation of the Company or any of its Subsidiaries
contained in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (c) any cause of action, suit or claim
brought or made against such Indemnitees and arising out of or resulting from
the execution, delivery, performance or enforcement of the Transaction Documents
in accordance with the terms thereof or any other certificate, instrument or
document contemplated hereby or thereby in accordance with the terms thereof
(other than a cause of action, suit or claim brought or made against an
Indemnitee by such Indemnitee’s owners, investors or Affiliates), (d) any other
transaction financed or to be financed in whole or in part, directly or
indirectly, with the proceeds of the issuance of the Securities, or (e) the
status of such Buyer or holder of the Securities as an investor in the
Company.  To the extent that the foregoing undertaking by the Company may be
unenforceable for any reason, the Company shall make the maximum contribution to
the payment and satisfaction of each of the Indemnified Liabilities that is
permissible under applicable law.
 
b. Indemnification Procedure. Any Indemnitee entitled to indemnification under
this Section 9 will give written notice to the Company of any matters giving
rise to a claim for indemnification; provided, that the failure of any party
entitled to indemnification hereunder to give notice as provided herein shall
not relieve the Company of its obligations under this Section 9 except to the
extent that the Company is actually prejudiced by such failure to give notice.
In case any action, proceeding or claim is brought against the Indemnitee in
respect of which indemnification is sought hereunder, the Company shall be
entitled to participate in and, unless in the reasonable judgment of the Company
a conflict of interest between it and the Indemnitee may exist with respect of
such action, proceeding or claim, to assume the defense thereof with counsel
reasonably satisfactory to the Indemnitee. In the event that the Company advises
an Indemnitee that it will contest such a claim for indemnification hereunder,
or fails, within thirty (30) days of receipt of any indemnification notice to
notify, in writing, such person of its election to defend, settle or compromise,
at its sole cost and expense, any action, proceeding or claim (or discontinues
its defense at any time after it commences such defense), then the Indemnitee
may, at its option, defend, settle or otherwise compromise or pay such action or
claim. In any event, unless and until the Company elects in writing to assume
and does so assume the defense of any such claim, proceeding or action, the
Indemnitee’s costs and expenses arising out of the defense, settlement or
compromise of any such action, claim or proceeding shall be losses subject to
indemnification hereunder.  The Indemnitee shall cooperate fully with the
Company in connection with any negotiation or defense of any such action or
claim by the Company and shall furnish to the Company all information reasonably
available to the Indemnitee which relates to such action or claim. The Company
shall keep the Indemnitee fully apprised at all times as to the status of the
defense or any settlement negotiations with respect thereto. If the Company
elects to defend any such action or claim, then the Indemnitee shall be entitled
to participate in such defense with counsel of its choice at its sole cost and
expense. The Company shall not be liable for any settlement of any action, claim
or proceeding effected without its prior written consent, which consent shall
not be unreasonably withheld. Notwithstanding anything in this Section 9 to the
contrary, the Company shall not, without the Indemnitee’s prior written consent,
settle or compromise any claim or consent to entry of any judgment in respect
thereof which imposes any future obligation on the Indemnitee or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the Indemnitee of a release from all liability in respect of such
claim. The indemnification required by this Section 9 shall be made by periodic
payments of the amount thereof during the course of investigation or defense, as
and when bills are received or expense, loss, damage or liability is incurred,
so long as the Indemnitee irrevocably agrees to refund such moneys if it is
ultimately determined by a court of competent jurisdiction that such party was
not entitled to indemnification. The indemnity agreements contained herein shall
be in addition to (a) any cause of action or similar rights of the Indemnitee
against the Company or others, and (b) any liabilities the Company may be
subject to pursuant to the law.
 
 
33

--------------------------------------------------------------------------------

 
 
10. GOVERNING LAW; MISCELLANEOUS.
 
a. Governing Law; Jurisdiction; Jury Trial.  All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.  Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the New York City, borough of Manhattan, for the adjudication
of any dispute hereunder or in connection herewith or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  The parties acknowledge that
each Buyer has an office in the State of New York and will have made the payment
of the Purchase Price from its bank account located in the State of New
York.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES
NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.
 
b. Counterparts.  This Agreement and any amendments hereto may be executed and
delivered in one or more counterparts, and by the different parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original, but all of which taken together shall constitute one and the same
agreement, and shall become effective when counterparts have been signed by each
party hereto and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart.  In the event that any signature
to this Agreement or any amendment hereto is delivered by facsimile transmission
or by e-mail delivery of a “.pdf” format data file, such signature shall create
a valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such facsimile or
“.pdf” signature page were an original thereof.  At the request of any party
each other party shall promptly re-execute an original form of this Agreement or
any amendment hereto and deliver the same to the other party.  No party hereto
shall raise the use of a facsimile machine or e-mail delivery of a “.pdf” format
data file to deliver a signature to this Agreement or any amendment hereto or
the fact that such signature was transmitted or communicated through the use of
a facsimile machine or e-mail delivery of a “.pdf” format data file as a defense
to the formation or enforceability of a contract, and each party hereto forever
waives any such defense.
 
 
34

--------------------------------------------------------------------------------

 
 
c. Headings.  The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.
 
d. Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
e. Entire Agreement; Amendments.  This Agreement supersedes all other prior oral
or written agreements between each Buyer, the Company, its Subsidiaries, their
Affiliates and Persons acting on their behalf with respect to the matters
discussed herein, and this Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters.  No provision of this
Agreement may be amended, modified or supplemented other than by an instrument
in writing signed by the Company and the Buyers holding at least two-thirds
(2/3) of the aggregate outstanding principal amount of the Notes, or if prior to
the Closing Date, by the Buyers listed on the Schedule of Buyers as being
obligated to purchase at least two-thirds (2/3) of the aggregate original
principal amount of the Notes.  Any such amendment shall bind all holders of the
Notes and the Warrants.  No such amendment shall be effective to the extent that
it applies to less than all of the holders of the Notes and the Warrants then
outstanding.
 
f. Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered:  (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same.  The addresses and facsimile numbers for such
communications shall be:
 
 
35

--------------------------------------------------------------------------------

 
 
If to the Company:
 
KaChing KaChing, Inc.
9029 South Pecos Road, Suite 2800
Henderson, Nevada 89074
Attention:  Robert J. McNulty
Facsimile:  (702) 463-7007
 
With a copy to:
 
Krieger & Prager, LLP
39 Broadway, Suite 920
New York, New York 10006
Attention:  Samuel M. Krieger, Esq.
Facsimile:   (212) 363-2999
 
If to a Buyer, to it at the address and facsimile number set forth on the
Schedule of Buyers, with copies to such Buyer’s representatives as set forth on
the Schedule of Buyers, or, in the case of a Buyer or any party named above, at
such other address and/or facsimile number and/or to the attention of such other
person as the recipient party has specified by written notice given to each
other party five days prior to the effectiveness of such change.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service shall be rebuttable evidence of
personal service, receipt by facsimile or deposit with a nationally recognized
overnight delivery service in accordance with clause (i), (ii) or (iii) above,
respectively.
 
g. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Securities.  The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least two-thirds (2/3) of the aggregate principal
of the Notes then outstanding, including by merger or consolidation.  A Buyer
may assign some or all of its rights hereunder without the consent of the
Company; provided, however, that any such assignment shall not release such
Buyer from its obligations hereunder unless such obligations are assumed by such
assignee (as evidenced in writing) and the Company has consented to such
assignment and assumption, which consent shall not be unreasonably
withheld.  Notwithstanding anything to the contrary contained in the Transaction
Documents, a Buyer shall be entitled to pledge the Securities in connection with
a bona fide margin account or other loan or financing arrangement secured by the
Securities.
 
 
36

--------------------------------------------------------------------------------

 
 
h. No Third Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and, to
the extent provided in Section 9 hereof, each Indemnitee, and is not for the
benefit of, nor may any provision hereof be enforced by, any other Person.
 
i. Survival.  Unless this Agreement is terminated under Section 10(k), the
representations and warranties of each Buyer and the Company contained in
Sections 2 and 3, the agreements and covenants set forth in Sections 4, 5, 6 and
10, and the indemnification and contribution provisions set forth in Section 9,
shall survive the Closing.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.  The Company
acknowledges and agrees that the provisions of Section 4.05 of the Notes shall
survive the redemption, repayment or surrender of such Note.
 
j. Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 
k. Termination.  In the event that the Closing shall not have occurred with
respect to a Buyer on or before the third Business Day following the date of
this Agreement due to the Company’s or such Buyer’s failure to satisfy the
conditions set forth in Sections 7 and 8 above (and the nonbreaching party’s
failure to waive such unsatisfied condition(s)), the nonbreaching party shall
have the option to terminate this Agreement with respect to such breaching party
at the close of business on such date without liability of any party to any
other party; provided, however, that if this Agreement is terminated pursuant to
this Section 10(k), the Company shall be obligated to pay such Buyer (so long as
such Buyer is not a breaching party) its reimbursement amount as set forth in
Section 4(h) as if such Buyer had purchased the Notes and the Shares.
 
l. Placement Agent.  The Company represents and warrants to each Buyer that it
has not engaged any placement agent, broker or financial advisor in connection
with the sale of the Notes and Warrants. The Company shall be responsible for
the payment of any placement agent’s fees or broker’s commissions relating to or
arising out of the transactions contemplated hereby.  The Company shall pay, and
hold each Buyer harmless against, any liability, loss or expense (including
attorneys’ fees and out-of-pocket expenses) arising in connection with any claim
for any such payment.
 
m. No Strict Construction.  The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
 
n. Remedies.  Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
that such Buyer and holders have been granted at any time under any other
agreement or contract and all of the rights that such Buyer and holders have
under any law.  Any Person having any rights under any provision of this
Agreement shall be entitled to enforce such rights specifically (without posting
a bond or other security or proving actual damages), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law, or in equity.
 
 
37

--------------------------------------------------------------------------------

 
 
o. Rescission and Withdrawal Right.  Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company or any of its Subsidiaries does not
timely perform its related obligations within the periods therein provided, then
such Buyer may rescind or withdraw, in its sole discretion from time to time
upon written notice to the Company, any relevant notice, demand or election in
whole or in part without prejudice to its future actions and rights.
 
p. Payment Set Aside.  To the extent that the Company or any of its Subsidiaries
makes a payment or payments to a Buyer pursuant to this Agreement, the Notes,
the Warrants, the Registration Rights Agreement, the Subsidiary Guaranty or any
other Transaction Document or a Buyer enforces or exercises its rights hereunder
or thereunder, and such payment or payments or the proceeds of such enforcement
or exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company or any of
its Subsidiaries, by a trustee, receiver or any other Person under any law
(including any bankruptcy law, state or federal law, common law or equitable
cause of action), then to the extent of any such restoration the obligation or
part thereof originally intended to be satisfied shall be revived and continued
in full force and effect as if such payment had not been made or such
enforcement or setoff had not occurred.
 
q. Independent Nature of Buyers.  The obligations of each Buyer hereunder are
several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer hereunder.  Each Buyer shall be responsible only for its own
representations, warranties, agreements and covenants hereunder.  The decision
of each Buyer to purchase the Securities pursuant to this Agreement has been
made by such Buyer independently of any other Buyer and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or any of its Subsidiaries
which may have been made or given by any other Buyer or by any agent or employee
of any other Buyer, and no Buyer or any of its agents or employees shall have
any liability to any other Buyer (or any other Person or entity) relating to or
arising from any such information, materials, statements or opinions.  Nothing
contained herein, and no action taken by any Buyer pursuant hereto or thereto,
shall be deemed to constitute the Buyers as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Buyers are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated hereby.  Each Buyer shall be
entitled to independently protect and enforce its rights, including the rights
arising out of this Agreement, the Notes, the Warrants, the Warrant Shares, the
Conversion Shares and the other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.
 
r. Interpretative Matters.  Unless the context otherwise requires, (i) all
references to Sections, Schedules, Appendices or Exhibits are to Sections,
Schedules, Appendices or Exhibits contained in or attached to this Agreement,
(b) each accounting term not otherwise defined in this Agreement has the meaning
assigned to it in accordance with GAAP, (c) words in the singular or plural
include the singular and plural and pronouns stated in either the masculine, the
feminine or neuter gender shall include the masculine, feminine and neuter, (d)
the words “hereof,” “herein” and words of similar effect shall reference this
Agreement in its entirety, and (e) the use of the word “including” in this
Agreement shall be by way of example rather than limitation.
 
 
38

--------------------------------------------------------------------------------

 
 
COMPANY SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 
IN WITNESS WHEREOF, Buyer and the Company have caused this Securities Purchase
Agreement to be duly executed as of the date first written above.
 

 
COMPANY:


KACHING KACHING, INC.




By:            _____________________________________
Name:       Robert J. McNulty
Title:         Chief Executive Officer

 
 
39

--------------------------------------------------------------------------------

 
 
BUYERS SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 
 

 
BUYERS:


HARBORVIEW MASTER FUND, L.P., a British Virgin Islands limited partnership
 
By:        __________________________________   


Name:   ____________________________________        


Title:     _____________________________________

 
 
40

--------------------------------------------------------------------------------

 
 
BUYERS SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 
 

 
BUYERS:


MONARCH CAPITAL FUND, LTD., a British Virgin Islands corporation
 
By:        ___________________________________________   


Name:    __________________________________________       


Title:     ____________________________________________

 
 
41

--------------------------------------------------------------------------------

 
 
BUYERS SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT
 
 

 
BUYERS:


KRIEGER & PRAGER, LLP, a New York limited liability partnership
 
By:       ______________________________________________    


Name:   _____________________________________________        


Title:     ______________________________________________

 
 
42

--------------------------------------------------------------------------------

 
 
SCHEDULE OF BUYERS


 
Buyer’s Name and Legal Status
 
    Buyer Address and Facsimile Number
 
Principal Amount of  Notes
 
Warrant Shares
 
Investor’s Representative’s Address and Facsimile Number
(to receive copies of notices)
 
Harborview Master Fund, L.P., a British Virgin Islands limited partnership
 
 
c/o Harborview Advisors, LLC
850 Third Avenue, Suite 1801
New York, NY 10022
Attn: David Stefansky
Fax: (646) 218-1401
 
 
$500,000
 
 
1,666,667
 
 
Haynes and Boone, LLP
1221 Avenue of the Americas
26th Floor
New York, NY  10020
Attention: Rick Werner, Esq.
Facsimile: (212) 884-8234
                 
Harborview Master Fund, L.P., a British Virgin Islands limited partnership
 
    c/o Harborview Advisors, LLC
850 Third Avenue, Suite 1801
New York, NY 10022
Attn: David Stefansky
Fax: (646) 218-1401
 
 
$213,375(1)
 
N/A
 
Haynes and Boone, LLP
1221 Avenue of the Americas
26th Floor
New York, NY  10020
Attention: Rick Werner, Esq.
Facsimile: (212) 884-8234
                 
Monarch Capital Fund Ltd., a British Virgin Islands corporation
 
c/o Beacon Fund Advisors,
Harbour House
Waterfront Drive,
Road Town, Tortola,
British Virgin Islands
Fax: (284) 494-4771
 
$500,000
 
1,666,667
 
N/A
                 
Krieger & Prager, LLP
 
 
39 Broadway, Suite 920
New York, New York 10006
Attention: Samuel M. Krieger, Esq.
Facsimile: (212) 363-2999
 
$42,500(1)
 
N/A
 
N/A

_____________
(1)  Purchase Price for these Notes were paid through the conversion of existing
indebtedness.
 
 
43

--------------------------------------------------------------------------------

 
 
APPENDIX
CERTAIN DEFINED TERMS
 
For purposes of this Agreement, the following terms shall have the following
meanings:
 
“Affiliate” means, with respect to any Person, another Person that, directly or
indirectly, (i) has a five percent (5%) equity interest in that Person, (ii) has
a common ownership with that Person, (iii) controls that Person, (iv) is
controlled by that Person or (v) shares common control with that Person; and
“control” or “controls” means that a Person has the power, direct or indirect,
to conduct or govern the policies of another Person.
 
“Bloomberg” means Bloomberg Financial Markets (or any successor thereto).
 
“Business Day” means any day other than Saturday, Sunday or other day on which
commercial banks in the New York City are authorized or required by law to
remain closed.
 
“Capital Lease Obligation” means, as to any Person, any obligation that is
required to be classified and accounted for as a capital lease on a balance
sheet of such Person prepared in accordance with GAAP, and the amount of such
obligation shall be the capitalized amount thereof, determined in accordance
with GAAP.
 
“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, and any and
all equivalent ownership interests in a Person (other than a corporation).
 
“Change of Control” means (i) the consolidation, merger or other business
combination of the Company with or into another Person (other than (A) a
consolidation, merger or other business combination in which holders of the
Company’s voting power immediately prior to the transaction continue after the
transaction to hold, directly or indirectly, a majority of the combined voting
power of the surviving entity or entities entitled to vote generally for the
election of a majority of the members of the board of directors (or their
equivalent if other than a corporation) of such entity or entities, or (B)
pursuant to a migratory merger effected solely for the purpose of changing the
jurisdiction of incorporation of the Company); (ii) the sale or transfer of all
or substantially all of the Company's assets (including, for the avoidance of
doubt, the sale of all or substantially all of the assets of the Subsidiaries in
the aggregate); or (iii) the consummation of a purchase, tender or exchange
offer made to, and accepted by, the holders of more than a majority of the
outstanding Common Stock..
 
“Collateral” has the meaning assigned to such term in the Security Agreement.
 
“Common Stock” means the Company’s common stock, $.0001 par value per share.
 
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if a primary
purpose or intent of the Person incurring such liability, or a primary effect
thereof, is to provide assurance to the obligee of such liability that such
liability will be paid or discharged, or that any agreements relating thereto
will be complied with, or that the holders of such liability will be protected
(in whole or in part) against loss with respect thereto.
 
 
44

--------------------------------------------------------------------------------

 
 
“Convertible Securities” means any stock or securities (other than
Options) directly or indirectly convertible into or exchangeable or exercisable
for shares of Common Stock.
 
“Environmental Laws” means all Laws relating to any matter arising out of or
relating to public health and safety, or pollution or protection of the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or workplace, including any of the foregoing relating to the
presence, use, production, generation, handling, transport, treatment, storage,
disposal, distribution, discharge, emission, release, threatened release,
control or cleanup of any Hazardous Materials.
 
“ERISA” means the Employee Retirement Security Act of 1974, as amended.
 
“GAAP” means U.S. generally accepted accounting principles.
 
“Governmental Entity” means the government of the United States or any other
nation, or any political subdivision thereof, whether state, provincial or
local, or any agency (including any self-regulatory agency or organization),
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administration powers or functions of or pertaining to government.
 
“Hazardous Materials” means any hazardous, toxic or dangerous substance,
materials and wastes, including hydrocarbons (including naturally occurring or
man-made petroleum and hydrocarbons), flammable explosives, asbestos, urea
formaldehyde insulation, radioactive materials, biological substances,
polychlorinated biphenyls, pesticides, herbicides and any other kind and/or type
of pollutants or contaminants (including materials which include hazardous
constituents), sewage, sludge, industrial slag, solvents and/or any other
similar substances, materials, or wastes and including any other substances,
materials or wastes that are or become regulated under any Environmental Law
(including any that are or become classified as hazardous or toxic under any
Environmental Law).
 
“Indebtedness” of any Person means, without duplication:
 
(i) All indebtedness for borrowed money;
 
(ii) All obligations issued, undertaken or assumed as the deferred purchase
price of property or services (other than unsecured account trade payables that
are (A) entered into or incurred in the ordinary course of the Company’s and its
Subsidiaries’ business, (B) on terms that require full payment within 90 days
from the date entered into or incurred and (C) not unpaid in excess of 60 days
from the receipt of invoice, or are being contested in good faith and as to
which such reserve as is required by GAAP has been made;
 
(iii) All reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments;
 
45

--------------------------------------------------------------------------------


 
(iv) All obligations evidenced by notes, bonds, debentures, redeemable capital
stock or similar instruments, including obligations so evidenced incurred in
connection with the acquisition of property, assets or businesses;
 
(v) All indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller, bank or other financing source
under such agreement in the event of default are limited to repossession or sale
of such property);
 
(vi) All Capital Lease Obligations;
 
(vii) All indebtedness referred to in clauses (i) through (vi) above secured by
(or for which the holder of such indebtedness has an existing right, contingent
or otherwise, to be secured by) any mortgage, lien, pledge, charge, security
interest or other encumbrance upon or in any property or assets (including
accounts and contract rights) owned by any Person, even though the Person that
owns such assets or property has not assumed or become liable for the payment of
such indebtedness; and
 
(viii) All Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (i) through (vii) above.
 
“Insolvent” means, with respect to any Person as of any date, (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person’s total indebtedness, contingent or otherwise, (ii) such Person
is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur, prior to the second anniversary of such date, or
believes that it will incur, prior to the second anniversary of such date, debts
that would be beyond its ability to pay as such debts mature, or (iv) such
Person has unreasonably small capital with which to conduct the business in
which it is engaged as such business is then conducted and is then proposed to
be conducted.
 
“Investment Company Act” means the Investment Company Act of 1940, as amended.
 
“Knowledge,” “Knowledge of the Company,” “to the Company’s Knowledge” and
similar language means the actual knowledge of any “officer” (as such term is
defined in Rule 16a-1 under the 1934 Act) of the Company or of any Subsidiary
and the knowledge any such Person would be expected to have after reasonable due
diligence and inquiry.
 
“Laws” means all present or future federal, state local or foreign laws,
statutes, common law duties, rules, regulations, ordinances and codes, together
with all administrative or judicial orders, consent agreements, directed duties,
requests, licenses, authorizations and permits of, and agreements with, any
Governmental Entity.
 
 
46

--------------------------------------------------------------------------------

 
 
“Lien” means with respect to any asset or property, any mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind and any restrictive covenant, condition, restriction or exception of any
kind that has the practical effect of creating a mortgage, lien, pledge,
hypothecation, charge, security interest, encumbrance or adverse claim of any
kind (including any of the foregoing created by, arising under or evidenced by
any conditional sale or other title retention agreement, the interest of a
lessor with respect to a Capital Lease Obligation, or any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Material Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, operations, results of operations, condition (financial or
otherwise), credit worthiness or prospects of the Company and its Subsidiaries,
taken as a whole, (ii) any of the transactions contemplated by the Transaction
Documents, or (iii) the authority or ability of the Company or any of its
Subsidiaries to enter into the Transaction Documents and perform its obligations
thereunder.
 
“Options” means any rights, warrants or options to subscribe for or purchase
shares of Common Stock or Convertible Securities.
 
“Organic Change” means any recapitalization, reorganization, reclassification,
consolidation, merger, sale of all or substantially all of the Company’s assets
to another Person or other transaction that is effected in such a way that
holders of Common Stock are entitled to receive (either directly or upon
subsequent liquidation) stock, securities or assets with respect to, or in
exchange for, Common Stock.
 
“Permitted Lien” means:
 
(i) Liens created by the Security Documents;
 
(ii) Liens for taxes or other governmental charges not at the time due and
payable, or which are being contested in good faith by appropriate proceedings
diligently prosecuted, so long as foreclosure, distraint, sale or other similar
proceedings have not been initiated, and in each case for which the Company and
its Subsidiaries maintain adequate reserves in accordance with GAAP in respect
of such taxes and charges;
 
(iii) Liens arising in the ordinary course of business in favor of carriers,
warehousemen, mechanics and materialmen, or other similar Liens imposed by law,
which remain payable without penalty or which are being contested in good faith
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto, and
in each case for which adequate reserves in accordance with GAAP are being
maintained;
 
(iv) Liens arising in the ordinary course of business in connection with
worker’s compensation, unemployment compensation and other types of social
security (excluding Liens arising under ERISA);
 
 
47

--------------------------------------------------------------------------------

 
 
(v) Attachments, appeal bonds (and cash collateral securing such bonds),
judgments and other similar Liens, for sums not exceeding $10,000 in the
aggregate for the Company and its Subsidiaries, arising in connection with court
proceedings, provided that the execution or other enforcement of such Liens is
effectively stayed;
 
(vi) Easements, rights of way, restrictions, minor defects or irregularities in
title and other similar Liens arising in the ordinary course of business and not
materially detracting from the value of the property subject thereto and not
interfering in any material respect with the ordinary conduct of the business of
the Company or any of its Subsidiaries;
 
(vii) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies and
burdening only deposit accounts or other funds maintained with a creditor
depository institution, provided that no such deposit account is a dedicated
cash collateral account or is subject to restrictions against access by the
depositor in excess of those set forth by regulations promulgated by the Board
of Governors of the U.S. Federal Reserve System and that no such deposit account
is intended by the Company or any of its Subsidiaries to provide collateral to
the depository institution;
 
“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, a
Governmental Entity or any other legal entity.
 
“Preferred Stock” means the Company’s preferred stock, $.0001 par value per
share.
 
“Public Disclosure” or “Publicly Disclose” means the Company’s public
dissemination of information through the filing via the Electronic Data
Gathering, Analysis, and Retrieval system of the SEC of a Periodic Report or
Current Report disclosing such information pursuant to the requirements of the
1934 Act.
 
“Related Party” means a Person’s or any of its subsidiary’s officers, directors,
persons who were officers or directors at any time during the previous two
years, stockholders (other than any holder of less than five percent (5%) of the
outstanding shares of such Person), or Affiliates of such Person or any of its
subsidiaries, or any individual related by blood, marriage or adoption to any
such individual or any entity in which any such entity or individual owns a
beneficial interest.
 
“Security Documents” means the Security Agreement, the Guaranties, the Pledge
Agreements and any other agreements, documents and instruments executed
concurrently herewith or at any time hereafter pursuant to which the Company,
its Subsidiaries, or any other Person either (i) guarantees payment or
performance of all or any portion of the obligations hereunder or under any
other instruments delivered in connection with the transactions contemplated
hereby and by the other Transaction Documents, and/or (ii) provides, as security
for all or any portion of such obligations, a Lien on any of its assets in favor
of a Buyer, as any or all of the same may be amended, supplemented, restated or
otherwise modified from time to time.
 
 
48

--------------------------------------------------------------------------------

 
 
“Securities Laws” means the securities laws (including “Blue Sky” laws),
legislation and regulations of, and the instruments, policies, rules, orders,
codes, notices and interpretation notes of, the securities regulatory
authorities (including the SEC) of the United States and any applicable states
and other jurisdictions.
 
“Subsidiary” means any entity in which the Company, directly or indirectly:
 
(i) beneficially owns or otherwise holds ten percent (10%) or more of the equity
or similar interests;
 
(ii) beneficially owns or otherwise holds or controls ten percent (10%) or more
of the outstanding securities entitled to vote generally in the election of such
entity’s directors (or the equivalent thereof);
 
(iii) if the entity is a limited partnership, is a general partner;
 
(iv) if the entity is a limited liability company, is a manager or managing
member; or
 
(v) otherwise has the ability or right to control (whether by ownership,
contractual right or otherwise) the management and policies of such entity.
 
“Transaction Documents” means this Agreement, the Registration Rights Agreement,
the Irrevocable Transfer Agent Instructions, the Notes, the Warrants the
Security Agreement, the Guaranties, the Account Control Agreements, the Pledge
Agreements and each of the other agreements or instruments to which the Company
or any of its Subsidiaries is a party or by which it is bound and which is
entered into by the parties hereto or thereto in connection with the
transactions contemplated hereby and thereby.
 
 
49

--------------------------------------------------------------------------------

 
 